Exhibit 10.1

 

LOAN AGREEMENT

 

among

 

J.V.B. FINANCIAL GROUP, LLC, as Borrower,

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP, as Corporate Guarantor,

 

C&CO/PRINCERIDGE PARTNERS LLC, as general partner of
J.V.B. Financial Group Holdings, LP,

 

COHEN & COMPANY, LLC, as Corporate Guarantor,

 

COHEN & COMPANY INC., as Corporate Guarantor,

 

and

 

BYLINE BANK

 

Dated as of October 28, 2020

 



 

 

   

TABLE OF CONTENTS

 

1. DEFINITIONS 1         1.1 General Terms 1   1.2 Accounting Terms 11   1.3
Other Terms Defined in the UCC 11   1.4 Other Definitional or Interpretive
Provisions 11       2. LOAN 12           2.1 Commitment 12   2.2 Applicable
Interest Rates 12   2.3 Manner of Borrowing 13   2.4 Fees 13   2.5 Maturity of
Loans 14   2.6 Prepayments 14   2.7 Place and Application of Payments 14   2.8
Evidence of Indebtedness 14   2.9 Late Charge 14   2.10 Change in Circumstances
and Contingencies 15       3. CONDITIONS OF ADVANCE 16           3.1 Conditions
to Initial Advance of the Loan 16   3.2 Conditions to All Advances 17       4.
REPRESENTATIONS AND WARRANTIES 17           4.1 Existence and Power 17   4.2
Authorization; No Contravention 18   4.3 Governmental Authorization 18   4.4
Binding Effect 18   4.5 Litigation 18   4.6 No Default 19   4.7 Use of Proceeds;
Margin Regulations 19   4.8 Title to Properties 19   4.9 Taxes 19   4.10
Financial Statements; Financial Condition 19   4.11 Regulated Entities 19   4.12
Intellectual Property 19   4.13 Subsidiaries 19

 

 

 



 



  4.14 Transaction and Other Fees 19   4.15 Full Disclosure 19   4.16
Anti-Terrorism Laws 20   4.17 Solvency 20   4.18 Deposit and Other Accounts 20  
4.19 Survival 20       5. AFFIRMATIVE COVENANTS 21           5.1 Financial
Statements 21   5.2 Certificates; Other Information 22   5.3 Notices 22   5.4
Preservation of Existence 23   5.5 Maintenance of Property, Insurance 23   5.6
Payment of Liabilities 24   5.7 Compliance with Laws 24   5.8 Inspection of
Property and Books and Records 24   5.9 Use of Proceeds 24   5.10 Further
Assurances; Subsidiary Guaranties 24   5.11 Depository and Other Accounts 25  
5.12 Anti-Terrorism Laws 25       6. NEGATIVE COVENANTS 25           6.1
Encumbrances 25   6.2 Indebtedness 27   6.3 Disposition of Assets 28   6.4
Consolidations, Conversions and Mergers 28   6.5 Loans and Investments 28   6.6
Transactions with Affiliates 29   6.7 Use of Proceeds 29   6.8 Contingent
Obligations 29   6.9 Restricted Payments 30   6.10 Change in Business 30   6.11
Change in Structure 30   6.12 Accounting Changes; Fiscal Year 30   6.13
Subsidiaries 30   6.14 Limits on Restrictive Agreements 31   6.15 Management and
Consulting Arrangements 31

 

2

 



  6.16 Financial Covenants 31   6.17 Repayment of Third Party Debt 31       7.
DEFAULT, RIGHTS AND REMEDIES OF LENDER 32           7.1 Defaults 32   7.2 Rights
and Remedies Generally 34   7.3 Waiver of Demand 34   7.4 Expenses 35       8.
MISCELLANEOUS 35           8.1 No Waiver, Cumulative Remedies 35   8.2
Non-Business Days 35   8.3 Documentary Taxes 35   8.4 Survival of
Representations 35   8.5 Survival of Indemnities 35   8.6 Notices;
Effectiveness; Electronic Communication 36   8.7 Successors and Assigns;
Assignments and Participations 37   8.8 Amendments 37   8.9 Heading 37   8.10
Expenses; Indemnity; Damage Waiver 37   8.11 Set-off 38   8.12 Governing Law;
Jurisdiction; Service; CONFESSION OF JUDGMENT 39   8.13 Severability of
Provisions 40   8.14 Excess Interest. 40   8.15 Construction 41   8.16 USA
Patriot Act 41   8.17 Waiver of Jury Trial 41   8.18 Treatment of Certain
Information; Confidentiality 41   8.19 Counterparts; Integration; Effectiveness
42   8.20 Application of Payments 42   8.21 Continuing Effect 42   8.22
Equitable Relief 42   8.23 Eligible Contract Participant Savings Clause 42

 



3

 

 



SCHEDULES

 

Schedule 4.2 Authorized Equity Interests Schedule 4.5 Litigation Schedule 4.13
Subsidiaries Schedule 4.18 Deposit and Other Accounts Schedule 6.1 Permitted
Liens Schedule 6.2 Indebtedness Schedule 6.6 Transactions with Affiliates
Schedule 6.8 Contingent Obligations Schedule 6.11 Change in Structure Schedule
6.15 Management and Consulting Agreements

 



4

 

 





LOAN AGREEMENT

 

THIS LOAN AGREEMENT, together with all exhibits and schedules attached hereto
and hereby made a part hereof (as the same may be amended, restated or otherwise
modified from time to time, this “Agreement”), dated as of October 28, 2020, is
made by J.V.B. FINANCIAL GROUP, LLC, a Delaware limited liability company
(“Borrower”), J.V.B. FINANCIAL GROUP HOLDINGS, LP, a Delaware limited
partnership (“Holdings LP”), C&CO/PRINCERIDGE PARTNERS LLC, a Delaware limited
liability company (“C&CO”), COHEN & COMPANY, LLC, a Delaware limited liability
company (“Operating LLC”), COHEN & COMPANY INC., a Maryland corporation
(“Parent” and together with Holdings LP and Operating LLC, each a “Corporate
Guarantor” and collectively, the “Corporate Guarantors”, and the Corporate
Guarantors together with the Borrower and C&CO, each an “Obligor” and
collectively, the “Obligors”) and BYLINE BANK (“Lender”), with reference to the
following facts:

 

A.            The Obligors desire to obtain financing from Lender in order to
provide working capital and general liquidity to the Borrower; and

 

B.             Lender is willing to provide financing subject to certain terms
and conditions contemplated herein including, among other things, the execution
and delivery of this Agreement, the Note, the Guaranty of each Corporate
Guarantor and the Security Agreement and other documents pledging certain
collateral to Lender as collateral for Borrower’s obligations.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of Borrower by Lender, and for other consideration the receipt
and adequacy of which are hereby acknowledged, Obligors and Lender hereby agree
as follows:

 

1.            DEFINITIONS.

 

1.1          General Terms.  When used herein, the following terms shall have
the following meanings:

 

“Additional Loan and Investment Cap” is defined in Section 6.5(g).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, Lender shall not be deemed an “Affiliate” of any
Obligor or of any Subsidiary of any Obligor. In the absence of designation to
the contrary, reference to an Affiliate or Affiliates shall be deemed to be a
reference to Affiliates of Borrower.

 

“Agreement” is defined in the preamble.

 

“Anti-Terrorism Laws” is defined in Section 4.16.

 

“Approved Bank” is defined in the definition of “Cash Equivalents.”

 

“Bank Product Liability” means the liability of Borrower owing to Lender or any
Affiliates of Lender, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of Borrower now or
hereafter maintained with Lender or its Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, (c) any other treasury, deposit,
disbursement, and cash management services afforded to Borrower by Lender or its
Affiliates, (d) commercial credit card and merchant card services, (e) Letters
of Credit, or (f) Hedging Agreements.

 



 

 

  

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended, reformed or modified from time to time and any
rules or regulations issued from time to time thereunder.

 

“BONY Credit Agreement” means the Revolving Credit Facility, dated as of
November 2, 2017, between Borrower and The Bank of New York Mellon, as amended
from time to time.

 

“Borrower” is defined in the preamble.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in Chicago, Illinois are required or permitted to close.

 

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is or should be classified as a capital lease.

 

“Capital Lease Obligations” means all monetary obligations under any Capital
Leases.

 

“Capital Expenditures” means as to any Person any and all expenditures of such
Person for fixed or capital assets, including, without limitation, the
incurrence of Capital Lease Obligations, all as determined in accordance with
GAAP except that Capital Expenditures shall not include expenditures for fixed
or capital assets to the extent such expenditures are paid or reimbursed from
the proceeds of insurance.

 

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency or instrumentality thereof having
maturities of not more than twelve (12) months from the date of acquisition
(“Government Obligations”); (b) dollar or foreign currency denominated
certificates of deposit, time deposits, repurchase agreements, reverse
repurchase agreements, or bankers’ acceptances, having in each case a tenor of
not more than twelve (12) months, issued by (i) any U.S. commercial bank or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.
having combined capital and surplus of not less than $250,000,000; or (ii) any
bank whose short-term commercial paper rating at the time of the acquisition
thereof is at least A-1 or the equivalent thereof from S&P or from Moody’s is at
least P-1 or the equivalent thereof from Moody’s (any such bank being an
“Approved Bank”); (c) commercial paper and variable or fixed rate notes issued
by any Approved Bank (or by the parent company thereof) or any variable rate
notes issued by, or guaranteed by any issuer rated at least A 1 by S&P or P 1 by
Moody’s and in either case having a tenor of not more than six (6) months;
(d) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment; (e) repurchase agreements with a term of not more than
thirty (30) days with a bank or trust company (including Lender) or a recognized
securities dealer having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America; (f) money market accounts subject to Rule 2a-7 of the Company Act
(“Rule 2a-7”) which consist primarily of cash and cash equivalents set forth in
clauses (a) through (e) above and of which 95% shall at all times be comprised
of First Tier Securities (as defined in Rule 2a-7) and any remaining amount
shall at all times be comprised of Second Tier Securities (as defined in
Rule 2a-7), and (g) shares of any so-called “money market fund”; provided that
such fund is registered under the Company Act, has net assets of at least
$250,000,000 and has an investment portfolio with an average maturity of 365
days or less.

  

2 

 



 

“Change in Control” means the occurrence or existence of any one or more of the
following: (a) Holdings LP shall cease to own, directly or indirectly, free and
clear of all Liens (other than Permitted Liens), all of the issued and
outstanding Equity Interests of the Borrower, (b) Holdings LP shall cease to be
the sole managing member or manager of the Borrower; (c) Operating LLC and C&CO
shall cease to own, directly or indirectly, free and clear of all Liens (other
than Permitted Liens), all of the issued and outstanding Equity Interests of
Holdings LP; (d) C&CO shall cease to be the sole general partner of Holdings LP;
(e) Operating LLC shall cease to own, directly or indirectly, free and clear of
all Liens (other than Permitted Liens), all of the issued and outstanding Equity
Interests of C&CO; (f) Operating LLC shall cease to be the sole managing member
or manager of C&CO; (g) any Person, other than Parent, Lester R. Brafman or
Cohen and Cohen’s Affiliates and Cohen’s immediate family members, shall have
become the beneficial owner (as defined in Rule 13d-3 of the Securities Exchange
Act) of, or shall have obtained voting control over, more than twenty percent
(20%) of the Equity Interests of Operating LLC; (h) the members of the Board of
Directors of Parent at the beginning of any consecutive 24-calendar-month period
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board of Directors of
Parent; provided that any director whose election, or nomination for election by
the Parent’s stockholders, was approved by a vote of at least a majority of the
members of the Board of Directors of Parent then still in office who were
members of the Board of Directors of Parent at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; (i) Cohen
shall cease to be a member of the Board of Managers of Operating LLC and member
of the Board of Directors of Parent; (j) any merger, consolidation or other
similar transaction involving the Obligors, where the Obligors are acquired by
non-Affiliate Persons, shall occur; or (k) Cohen Bros. Financial LLC, DGC Family
Fintech Trust or EBC 2013 Family Trust shall cease to be beneficially owned by
Cohen.

  

“Claims Act” means the Assignment of Claims Act of 1940 (31 U.S.C. §3727 and 41
et seq. U.S.C. §15 et seq.), as amended and in effect from time to time, and any
rules and regulations issued from time to time thereunder.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement.

 

“Closing Date” means October 28, 2020.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rules or regulations issued from
time to time thereunder.

 

“Cohen” means Daniel G. Cohen.

 

“Collateral Account” means that certain account contemplated by Section 2.1
which, if applicable, shall be pledged to Lender as security for the obligations
of the Borrower under this Agreement.

 

“Commitment” is defined in Section 2.1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Act” means the Investment Company Act of 1940.

 

“Consolidated Subsidiary” means any non-recourse special purpose entity
Subsidiary of Borrower that is (i) created by Borrower for the purpose of
accumulating financial assets for subsequent securitization and
(ii) consolidated into Borrower in accordance with GAAP.

  



3 

 

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of such Person: (a) whereby such Person
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) whereby such Person guarantees the payment of dividends or
other distributions upon the shares or ownership interest of any other Person;
(c) whereby such Person undertakes or agrees (whether contingently or
otherwise): (i) to purchase, repurchase, or otherwise acquire any indebtedness,
obligation or liability of any other Person or any property or assets
constituting security therefor, or (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person; (d) whereby
such Person agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other person to make
payment of the indebtedness or obligation; (e) with respect to any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings; (f) under any Rate Contracts;
(g) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; (h) for the
obligations of another Person through any agreement to purchase, repurchase or
otherwise acquire such obligation or any Property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another Person; or (i) whereby such Person undertakes or agrees
otherwise to assure a creditor of another Person against loss. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.

  

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Corporate Guarantor” is defined in the preamble.

 

“Default” means the occurrence or existence of any one or more of the events
described in Section 7.1.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Equity Interests” means the membership interests, partnership interests,
capital stock or any other equity interest of any type or class of any Person
and options, warrants and other rights to acquire membership interests,
partnership interests, capital stock or other equity interests of any type or
class or any other equity interest of such Person.

 

“Event of Default” means a Default or an event or condition which with the
passage of time or the giving of notice or both would, unless cured or waived,
become a Default.

 

“Excess Net Capital” means the amount shown on the relevant date of
determination, under the heading “Computation of Alternative Net Capital
Requirement” as shown on Borrower’s Financial and Operational Combined Uniform
Single (FOCUS) reports, or under such other line on Borrower’s FOCUS reports
pursuant to which Borrower reports its excess net capital.

 



4 

 

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

  

“FICC” means the Fixed Income Clearing Corporation or any entity succeeding to
any of its principal functions.

 

“Financing Agreements” means this Agreement, the Note, each Guaranty, the
Security Agreement, any Rate Contracts entered into by any Obligor with Lender
or any Affiliate of Lender, and all other documents, instruments and agreements
delivered to Lender in connection therewith, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority or any entity
succeeding to any of its principal functions.

 

“FINRA Loan Facility” means that certain subordinated revolving credit facility
in the maximum aggregate amount of $17,500,000 (the “FINRA Loan”) contemplated
by Lender and Borrower in accordance with Appendix D of Rule 15c3-1 of the
Securities Exchange Act of 1934, as approved by FINRA, to be used by Borrower to
meet or exceed its regulatory capital requirements and for other general
corporate purposes.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year ending on March 31,
June 30, September 30 or December 31 of each Fiscal Year and comprised of three
(3) months.

 

“Fiscal Year” means the fiscal year of the Obligors ending on December 31 of
each year.

 

“Funded Indebtedness” means all Indebtedness due and owing to Lender by Borrower
under the Note and FINRA Loan Facility less the amount of any assets held in the
Collateral Account subject to a control agreement in favor of the Lender.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, applied in a manner consistent with those principles used in
preparing the first of the annual financial statements to be provided pursuant
to Section 5.1(b).

 

“Governing Documents” means (a) for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of designations or instrument
relating to the rights of shareholders of such corporation, any shareholder
rights agreement, and all applicable resolutions of the board of directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership,
(c) for any limited liability company, the operating agreement, limited
liability company agreement or other similar agreement and articles or
certificate of formation, and all applicable resolutions of the board of
managers (or any committee thereof) of such limited liability company, and
(d) for any Person (including any corporation, partnership or limited liability
company), any agreement, instrument or document comparable to the foregoing.

 

“Government Obligations” is defined in the definition of “Cash Equivalents.”

 

5 

 



 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any self-regulatory organization with jurisdiction over an applicable Person,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

  

“Guaranty” means each Guaranty Agreement dated on or about the Closing Date made
by a Corporate Guarantor in favor of Lender, and any other guaranty of any of
the Liabilities now or hereafter executed and delivered by any Person to Lender.

 

“Guarantor” means, collectively, any party to a Guaranty (other than Lender) and
any other guarantor of all or any portion of the Liabilities.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Incumbent Directors” is defined in the definition of “Change in Control.”

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
incurred in the Ordinary Course of Business or accrued expenses paid on
customary terms in the Ordinary Course of Business); (c) all reimbursement or
payment obligations (whether or not contingent) with respect to letters of
credit, surety bonds and other similar instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by such Person (even
though the rights and remedies of the seller or the Person providing financing
under such agreement in the event of default are limited to repossession or sale
of such property); (f) all Capital Lease Obligations; (g) “earnouts” and similar
payment obligations under merger, acquisition, purchase or similar or related
agreements; (h) all obligations under Rate Contracts; (i) all Hedging
Obligations, if applicable; (j) all Indebtedness and obligations referred to in
clauses (a) through (i) above secured by (or for which the holder of such
Indebtedness or obligations has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness or obligations; and (k) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above.

 

“Indemnitee” is defined in Section 8.10(b).

 

“Investments” is defined in Section 6.5.

 

“JKD Investment Agreement” is defined in the definition of “Third Party Debt.”

 

“Lender” is defined in the preamble.

 



6 

 



 

“Lending Affiliate” means (a) each office and branch of Lender, and (b) each
entity which, directly or indirectly, is controlled by or under common control
with Lender or which controls Lender and each office and branch thereof.

  

“Letter of Credit” means a letter of credit and related loan documents issued by
Lender or its Affiliate, to an Obligor or its Affiliate.

 

“Liabilities” means, collectively, all of Borrower’s liabilities, obligations,
and indebtedness to Lender or any of its Affiliates of any and every kind and
nature, whether heretofore, now or hereafter owing, arising, due or payable and
howsoever evidenced, created, incurred, acquired, or owing, whether individually
or collectively, direct or indirect, joint or several, absolute or contingent,
primary or secondary, fixed or otherwise (including obligations of performance),
and whether arising or existing under any Financing Agreement or other written
agreement, oral agreement or operation of law, including all of Borrower’s other
indebtedness and obligations to Lender or any of its Affiliates under or in
respect of any of this Agreement, the other Financing Agreements, Bank Product
Liability and any Rate Contract among Borrower, Lender or an Affiliate of
Lender, and including any reimbursement obligations, service charges, fees,
expenses of any kind, set-offs, charge-backs, adjustments, corrections, coding
errors and any similar expense or liability of any kind relating to or arising
under the Collateral Account and/or any deposit account control agreement
entered into in connection with this Agreement or the Loans contemplated hereby
for the benefit of Lender.

 

“LIBOR” means an independent index which is the one-month LIBOR rate as reported
in the money rates section of the Wall Street Journal two New York banking days
prior to the first day of each month, which is not necessarily the lowest rate
charged by Lender. Lender will tell Borrower the current LIBOR rate upon
Borrower's request. The interest rate shall adjust on the first day of each
month. Notwithstanding anything herein to the contrary, in the event Lender
determines that (i) LIBOR is permanently or indefinitely unavailable or
unascertainable, or ceases to be published by the LIBOR administrator or its
successor, (ii) LIBOR is determined to be no longer representative by the
regulatory supervisor of the administrator of LIBOR, (iii) LIBOR can no longer
be lawfully relied upon in contracts of this nature by one or both of the
parties, or (iv) LIBOR does not accurately and fairly reflect the cost of making
or maintaining the type of loans or advances under this Agreement and in any
such case, such circumstances are unlikely to be temporary, then, at the
election of Lender, all references to LIBOR will instead be to a replacement
rate determined by Lender in its sole judgment, including any adjustment to the
replacement rate to reflect a different credit spread, term or other
mathematical adjustment deemed necessary by Lender in its sole judgment. Lender
will provide reasonable notice to Borrower of such replacement rate and the date
on which it will become effective. Under no circumstances will the interest rate
on amounts due under this Agreement be less than the minimum LIBOR Rate or more
than the maximum rate allowed by applicable law.

 

“LIBOR Rate” means a per annum rate of interest equal to LIBOR plus Six Percent
(6.0%) as determined on the 1st day of each calendar month, provided that in no
event shall the LIBOR Rate be less than Seven Percent (7.0%).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including, but not limited to, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law), and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an operating lease which is not a Capital Lease.

 



7 

 

 

“Loan” and “Loans” means each direct advance, and the aggregate of all such
advances, made by Lender to the Borrower under and pursuant to this Agreement.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Obligors on a combined basis; (b) a material
impairment of the ability of any Obligor to perform in any material respect any
of its obligations under any Financing Agreement; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Financing Agreement.

 

“Mead Park Notes” is defined in the definition of “Third Party Debt.”

 

“Moody’s” means Moody’s Investors Service Inc.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received with respect to
any sale, conveyance or other disposition of Property of the Borrower other than
in the Ordinary Course of Business, net of (without duplication) (a) the direct
costs incurred in connection with such sale, conveyance or other disposition,
excluding amounts payable to such Person, and (b) sale, use or other transaction
taxes paid or payable as a result thereof.

 

“Non-Use Fee” is defined in Section 2.4(b).

 

“Note” is defined in Section 2.8.

 

“Obligor” and “Obligors” is defined in the preamble.

 

“Ordinary Course of Business” means, in respect of any transaction or course of
dealing involving any Obligor, the ordinary course of such Person’s business, as
conducted by any such Person in accordance with past practice and undertaken by
such Person in good faith and not for purposes of evading any covenant or
restriction in any Financing Agreement.

 

“Participant” is defined in Section 8.7.

 

“Permitted Liens” is defined in Section 6.1.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other form of entity.

 

“Property” means any property or interest of any type in any kind of property or
asset, whether real, personal or mixed, and whether tangible or intangible.

 

“Rate Contract Liabilities” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whenever created,
arising, evidence or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Contracts, and (b) any and all cancellations, buybacks, reversals, terminations
or assignments of any Rate Contracts.

 



8 

 

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including any agreement or arrangement which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, financial and legal
advisors and consultants of such Person and of such Person’s Affiliates.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Responsible Officer” means, as to the applicable Obligor, its chief executive
officer, chief financial officer, controller, chief investment officer or its
president, or any other officer having substantially the same authority and
responsibility, or with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, controller or
chief investment officer or its president, or any other officer having
substantially the same authority and responsibility, and each other Person
designated by any of the foregoing or authorized to request the advance of the
Loans including any Person Lender reasonably believes is so authorized.

 

“Rule 2a-7” is defined in the definition of “Cash Equivalents.”

 

“S&P” means Standard & Poor’s Corporation.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the Securities and Exchange Commission, or any entity succeeding to
any of its principal functions.

 

“Securities Exchange Act” means the Securities Act of 1934, as amended.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act, Sarbanes Oxley Act, any foreign equivalent of the Securities Act of 1933,
as amended, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the Pledge and Security Agreement of even date
herewith executed by a Holdings LP in favor of Lender.

 



9 

 

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control (or have the power to be or control) a managing director,
manager or general partner of such limited liability company, partnership,
association or other business entity. In the absence of designation to the
contrary, reference to a Subsidiary or Subsidiaries shall be deemed to be a
reference to Subsidiaries of Borrower.

  

“Tangible Net Worth” means, at any time, a Person’s total assets, minus total
liabilities, minus, without duplication, all intangible assets, including,
without limitation, (a) deposits other than deposits held on behalf, or for the
benefit, of customers of such Person with dealers in securities, (b) any prepaid
expenses relating to obligations or liabilities that are due more than twelve
(12) months from the date of calculation, (c) goodwill, (d) amounts due from
equity holders, employees or Affiliates of such Person, and (e) intellectual
property, calculated in accordance with GAAP.

 

“Termination Date” shall mean October 28, 2022, or such earlier date on which
the Commitments are terminated in whole pursuant to Section 7.1 or otherwise
under this Agreement.

 

“Third Party Debt” means that certain Indebtedness evidenced by the following
(as amended from time to time): (i) Convertible Senior Secured Promissory Note,
dated March 10, 2017, issued by Operating LLC (formerly known as IFMI, LLC) to
the DGC Family Fintech Trust in the aggregate principal amount of $15,000,000,
together with that certain Securities Purchase Agreement, dated as of March 10,
2017, by and among Operating LLC (formerly known as IFMI, LLC), the DGC Family
Fintech Trust, a trust established by Daniel G. Cohen, and solely with respect
to certain provisions thereof, Parent (formerly known as Institutional Financial
Markets, Inc.), and the related Pledge Agreement, dated as of March 10, 2017, by
and among Operating LLC (formerly known as IFMI, LLC), in favor of the DGC
Family Fintech Trust; (ii) Senior Promissory Note, dated January 31, 2020,
issued by the Operating LLC to JKD Capital Partners I LTD in the aggregate
principal amount of $2,250,000; (iii) Senior Promissory Note, dated January 31,
2020, issued by the Operating LLC to RN Capital Solutions LLC in the aggregate
principal amount of $2,250,000; (iv) Senior Promissory Note, dated September 25,
2019, issued by Parent to EBC 2013 Family Trust in the aggregate principal
amount of $2,400,000 (“EBC Debt”); (v) Junior Subordinated Note due 2037, dated
June 25, 2007, issued by Parent (formerly known as Alesco Financial Inc.) in the
aggregate principal amount of $28,995,000; (vi) Junior Subordinated Note due
2035, dated March 15, 2005, issued by Parent (formerly known as Sunset Financial
Resources, Inc.) to JPMorgan Chase Bank, N.A., as Property Trustee of Sunset
Financial Statutory Trust I, in the aggregate principal amount of $20,619,000;
(vii) Investment Agreement, dated October 3, 2016, by and between Operating LLC
(formerly known as IFMI, LLC) and JKD Capital Partners I LTD (pursuant to which,
among other things, JKD Capital Partners I LTD agreed to invest up to
$12,000,000 into Operating LLC) (the “JKD Investment Agreement”);
(viii) Investment Agreement, dated September 29, 2016, by and between Operating
LLC and Cohen Bros. Financial LLC Trust (pursuant to which, among other things,
Cohen Bros. Financial LLC invested $6,500,000 into Operating LLC) (“CBF
Investment Agreement”); (ix) Investment Agreement dated September 29, 2016, by
and between Operating LLC and The DGC Family Fintech Trust (pursuant to which,
among other things, The DGC Family Fintech Trust invested $2,000,000 into
Operating LLC) (“DGC Investment Agreement”); (x) Investment Agreements by
ViaNova Capital Group, LLC to Hancock Funding, LLC and New Avenue Investments,
LLC; and (xi) in the event Operating LLC is required to repay the proceeds of
its $2,165,600 Payment Protection Program loan, the total amount of such
Indebtedness.

 



10 

 

  

“UCC” is defined in Section 1.3.

 

“UFCA” is defined in Section 4.17.

 

“UFTA” is defined in Section 4.17.

 

“United States” and “U.S.” each means the United States of America.

 

1.2            Accounting Terms.  Calculations and determinations of financial
and accounting terms used and not otherwise specifically defined under this
Agreement (including the Exhibits hereto) shall be made and determined, both as
to classification of items and as to amount, in accordance with GAAP. If any
changes in accounting principles or practices from GAAP are occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a change in the method of accounting in the
calculation of financial covenants, standards or terms contained in this
Agreement or any other Financing Agreement, the parties hereto agree to enter
into negotiations to amend such provisions so as equitably to reflect such
changes to the end that the criteria for evaluating financial and other
covenants, financial condition and performance will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, the Borrower shall continue to provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in the Financing Agreements
in accordance with GAAP as in effect immediately prior to such changes.

 

1.3            Other Terms Defined in the UCC.  All capitalized terms contained
in this Agreement (and which are not otherwise specifically defined herein)
shall have the meanings provided in the Uniform Commercial Code as the same is
in effect on the date hereof in the State of Illinois (the “UCC”) to the extent
the same are used or defined therein; provided, that, if a term is defined in
Article 9 of the UCC differently than in another Article of the UCC, then such
term shall have the meaning specified in Article 9 of the UCC.

 

1.4            Other Definitional or Interpretive Provisions. Whenever the
context so requires, the neuter gender includes the masculine and feminine, the
singular number includes the plural, and vice versa. The words “include,”
“includes” and “including” shall in any event be deemed to be followed by the
phrase “without limitation.” All references in this Agreement to “this
Agreement”, “herein”, “hereunder”, “hereof” shall be deemed to refer to this
Agreement and the Exhibits hereto unless the context requires otherwise.
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context requires otherwise. Any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, but only to the extent such amendment,
restatement, supplement or modification does not breach this Agreement or any
other Financing Agreement.

 



11 

 

 

2.            LOAN.

 

2.1          Commitment.  Subject to the terms and conditions of this Agreement
and the other Financing Agreements, and in reliance upon the representations and
warranties of the Obligors set forth herein and in the other Financing
Agreements, Lender agrees to make one or more loans (each a “Loan” and
collectively, the “Loans”) at such times as the Borrower may from time to time
request until, but not including, the Termination Date, and in such amounts as
the Borrower may from time to time request, provided, that the aggregate
principal balance of all Loans outstanding at any time shall not exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000) (the “Commitment”), and
further provided, that prior to disbursement of such Loans, Operating LLC shall
first (i) deposit into the Collateral Account an amount in cash equal to at
least 100% of the amount of the Loans in increments of Two Million Five Hundred
Thousand Dollars ($2,500,000), or (ii) pledge an amount of short-term (that is,
having a term of maturity not to exceed two (2) years) U.S. Treasury Notes in
the aggregate principal amount equal to at least 110% of the amount of the Loans
in increments of Two Million Five Hundred Thousand Dollars ($2,500,000), to be
held in the Collateral Account, in each case to secure the repayment of Loans,
which amounts held in the Collateral Account shall be released (in whole or in
part, as applicable, and on a pro rata basis subject to the required percentage
threshold referenced above) and such pledge shall terminate (in whole or in
part, as applicable, and on a pro rata basis subject to the required percentage
threshold referenced above) if and when, and to the extent that and so long as,
the Loans are repaid. Loans made by Lender may be repaid and, subject to the
terms and conditions hereof, including, without limitation, the provisions of
the preceding sentence, borrowed again up to, but not including, the Termination
Date unless the Loans are otherwise accelerated, terminated or extended as
provided in this Agreement. The Loans shall be used by the Borrower for working
capital purposes and general liquidity of the Borrower. The Collateral Account
and pledge referenced in clause (i) and (ii) above including, without
limitation, the term and provisions thereof and documentation relating thereto,
shall be in all respects reasonably acceptable to Lender. For purposes of
Sections 5, 6 and 7 of this Agreement, the phrase “any Commitment hereunder” as
used in such sections as a condition of the obligations of any Obligor shall be
deemed to include both the Commitment and the “Loan Commitment” as such term is
defined under the FINRA Loan Facility, such that so long as the Commitment
exists under this Agreement or the “Loan Commitment” exists under the FINRA Loan
Facility, Obligors shall be bound by the obligations of Sections 5, 6 and 7
under this Agreement to the extent such obligations are conditioned by the
existence of “any Commitment hereunder” under this Agreement.

  

2.2            Applicable Interest Rates.

 

(a)            Loans. The Loans and all other monetary Liabilities (subsequent
to the due date of the same) of Borrower to Lender under the Financing
Agreements shall bear interest (computed on the basis of a year of 360 and the
actual days elapsed) on the unpaid principal amount thereof from the date
advanced until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the LIBOR Rate, payable monthly in arrears not later than the
10th day of each calendar month, upon the Termination Date, and at maturity
(whether by acceleration or otherwise), provided, that the first payment of
interest hereunder shall be due and payable on December 10, 2020.

 

(b)            Default Rate. While Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of the Loans and all
Liabilities owing by it under the Financing Agreements at a rate per annum equal
to the LIBOR Rate plus four percent (4.0%); provided, that in the absence of
acceleration, any increase in interest rates pursuant to this Section shall be
made at the election of Lender, with written notice to the Borrower. While any
Default exists or after acceleration, accrued interest shall be paid on demand
of Lender.

 

(c)            Rate Determinations. Lender shall determine each interest rate
applicable to the Loans and the Liabilities under the Financing Agreements, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.

 



12 

 

 

(d)            LIBOR Unavailability. If Lender determines in good faith (which
determination shall be conclusive, absent manifest error) that: (A) by reason of
circumstances affecting the London Interbank Eurodollar market, adequate and
fair means do not exist for ascertaining LIBOR; (B) LIBOR does not accurately
reflect the cost to the Lender of the Loans; or (C) a Regulatory Change (as
hereinafter defined) shall, in the reasonable determination of the Lender, make
it unlawful or commercially unreasonable for the Lender to use LIBOR as the
index for purposes of determining the LIBOR Rate, then: (i) LIBOR shall be
replaced with an alternative or successor rate or index chosen by the Lender in
its reasonable discretion; and (ii) the LIBOR Rate may also be adjusted by
Lender in its reasonable discretion and consistent with Lender’s other
similarly-situated borrowers, giving due consideration to market convention for
determining rates of interest on comparable loans and any related changes to the
Loan Documents. “Regulatory Change” shall mean a change in any applicable law,
treaty, rule, regulation or guideline, or the interpretation or administration
thereof, by the administrator of the relevant benchmark or its regulatory
supervisor, any governmental authority, central bank or other fiscal, monetary
or other authority having jurisdiction over Lender or its lending office.

  

2.3            Manner of Borrowing.

 

(a)            Notice to Lender. The Borrower shall give notice to Lender by no
later than 2:00 p.m. (Chicago time) on the date the Borrower requests Lender to
advance a Loan in an amount which is not less than $1,000,000 and in additional
increments of $500,000 thereafter in the same request. The Borrower shall give
such notice requesting advance of a Loan to Lender by telephone or telecopy
(which notice shall be irrevocable once given and, if by telephone, shall be
promptly confirmed in writing), in such form reasonably acceptable to Lender.
All notices concerning the advance of a Loan shall specify the date of the
requested advance (which shall be a Business Day). The Borrower agrees that
Lender may rely on any such telephonic or telecopy notice given by any person
Lender in good faith believes is a Responsible Officer of the Borrower without
the necessity of independent investigation (the Borrower hereby indemnifies
Lender from any liability or loss ensuing from such reliance) and, in the event
any such reasonable notice by telephone conflicts with any written confirmation,
such telephonic notice shall govern if Lender has acted in reasonable reliance
thereon.

 

(b)            Disbursement of Loan. Not later than 3:00 p.m. (Chicago time) on
the date of the requested advance of a Loan, subject to Section 3, Lender shall
make available the Loan in funds immediately available and in Dollars at the
principal office of Lender in Chicago, Illinois.

 

(c)            Reduction in Commitment. Borrower may request a reduction in the
Commitment in a minimum amount of $1,000,000 and multiples of $500,000 (unless
the remaining balance is less than $500,000, in which case such lesser amount)
thereafter in the same request upon not less than five (5) days’ notice to
Lender.

 

2.4            Fees.

 

(a)            Commitment Fee. On the Closing Date, Borrower shall pay to Lender
a commitment fee of One Percent (1.00%) of the Commitment, and a commitment fee
of One Half Percent (0.50%) of the Commitment on the anniversary of the Closing
Date each year thereafter.

 

(b)            Unused Facility Fee. Borrower shall pay to Lender a nonrefundable
quarterly non-usage fee equal to the daily unborrowed portion of the Commitment
(the “Non-Use Fee”). For purposes of the foregoing, the unborrowed portion of
the Commitment for any given day will be an amount equal to the result of:
(i) the amount of the Commitment; minus (ii) the sum of the aggregate principal
amount of all Loans outstanding; in each case determined as of the end of such
day. The Non-Use Fee shall be computed for the actual number of days elapsed on
the basis of a year of 360 days at a rate per annum equal to 0.50%. The accrued
unpaid non-usage fee shall be payable quarterly beginning on December 31, 2020,
and on the last day of each September, December, March and June thereafter prior
to the Termination Date, with any outstanding unpaid amount due upon the
Termination Date.

  

13 

 

 



2.5            Maturity of Loans. The Loans, both for principal and interest,
shall mature and become immediately due and payable in full by the Borrower on
the Termination Date. No notice of the Termination Date by Lender shall be
required.

 

2.6            Prepayments. Borrower may voluntarily prepay the Liabilities
under the Financing Agreements in full or in part upon the same day as
irrevocable written notice is provided to Lender, provided, that the amount of
such pre-payment shall, at minimum, be in an amount of $500,000 and increments
of $100,000 thereafter.

 

2.7            Place and Application of Payments.  All payments of principal of
and interest on the Loans, and of all other Liabilities payable by Borrower
under the Financing Agreements, shall be made by the Borrower no later than 2.00
p.m. on the due date thereof at the office of Lender in Chicago, Illinois (or
such other location as Lender may designate to the Borrower). Any payments
received after such time shall be deemed to have been received by Lender on the
next Business Day. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. All such payments
shall be made in Dollars, in immediately available funds at the place of
payment, in each case without set-off or counterclaim. Any partial prepayment of
the Liabilities under the Financing Agreements will be applied first to any
unpaid costs and expenses of Lender, then to accrued and unpaid fees and
interest under the Financing Agreements and then to principal of the Loans, in
inverse order of maturity, or in such other manner as Lender may determine in
its sole and absolute discretion.

 

2.8            Evidence of Indebtedness. 

 



(a)            The Loans shall be evidenced by a promissory note in the form of
Exhibit A (the “Note”).

 

(b)            Lender shall make notation in its books and records in accordance
with its usual practice of the indebtedness of the Borrower to Lender resulting
from the Loans made by Lender from time to time, including the amounts of
principal and interest payable and paid to Lender from time to time hereunder.

 

(c)            The entries made in the books and records of Lender maintained
pursuant to paragraph (b) above shall be prima facie evidence of the existence
and amounts of the Liabilities therein recorded; provided, that the failure of
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Liabilities in accordance
with their terms.

 

2.9            Late Charge. In the event any payment of interest or principal
due hereunder, or any other payment due hereunder, other than amounts unpaid
after maturity, is not made within ten (10) days after the date when any such
payment is due in accordance with the terms hereof, then, in addition to the
payment or the past due amount, Borrower shall pay to Lender a “late charge” of
five percent (5%) of the past due amount to defray part of the cost of
collection and handling such late payment. Borrower agrees that the damages to
be sustained by Lender for the detriment caused by any late payment is extremely
difficult and impractical to ascertain, and that the amount of five percent (5%)
of the past due amount is a reasonable estimate of such damages, does not
constitute interest, and is not a penalty. Notwithstanding the foregoing, this
Section 2.9 shall not apply and no late charges shall be applicable to any
amounts which are the subject of this Section 2.9 in the event that the
Liabilities are accelerated under Article 7.

 



14 

 

  

2.10          Change in Circumstances and Contingencies. 

 

(a)            Additional Costs.  If, in the determination of Lender, any
applicable “law,” which expression, as used in this Section 2.10(a), includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to Lender or any Lending Affiliate by any central
bank or other fiscal, monetary, or other authority (whether or not having the
force of law) adopted, becoming effective, or any change in the interpretation
or administration thereof, in each case after the date hereof, shall:
(i) subject Lender or any Lending Affiliate to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to any Loan
(other than taxes imposed on or measured by the overall net income of Lender),
or (ii) change the taxation of payments to Lender of principal or interest on or
any other amount relating to the Loan (other than taxes imposed on or measured
by the overall net income or capital of Lender and doing business and franchise
taxes), or (iii) impose or increase or render applicable any special deposit,
assessment, insurance charge, reserve or liquidity or other similar requirement
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by Lender or any Lending Affiliate, or
(iv) impose on Lender or any Lending Affiliate any other conditions or
requirements with respect to the Loans, and the result of any of the foregoing
is: (x) to increase the cost to Lender of making, funding or maintaining the
Loans, or (y) to reduce the amount of principal, interest or other amount
payable to such Lender hereunder on account of the Loans, or (z) to require
Lender to make any payment or to forego any interest or other sum payable under
this Agreement, then, and in each such case, Borrower shall, within ten
(10) days of a demand made by Lender at any time and from time to time and as
often as the occasion therefor may arise, pay to Lender such additional amounts
as will be sufficient to compensate Lender (including lost profits) for such
additional cost, reduction, payment or foregone interest or other sum.

 

(b)            Withholding Taxes. Payments Free of Withholding. Except as
otherwise required by law and subject to Section 2.10(b), each payment by
Borrower under this Agreement or the other Financing Agreements shall be made
without withholding or deduction for or on account of any present or future
taxes (other than overall net income taxes on the recipient imposed by the
jurisdiction in which its principal executive office is located) imposed by or
within the jurisdiction in which Borrower is domiciled, any jurisdiction from
which Borrower or any other Person on behalf of Borrower makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, Borrower shall make the withholding or
deduction, pay the amount withheld to the appropriate Governmental Authority
before penalties attach thereto or interest accrues thereon and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by Lender free and clear of such taxes (including such taxes
on such additional amount) is equal to the amount which Lender would have
received had such withholding not been made. If Lender pays any amount in
respect of any such taxes, penalties or interest, Borrower shall reimburse
Lender for that payment on demand in the currency in which such payment was
made. If Borrower pays any such taxes, penalties or interest, it shall deliver
official tax receipts evidencing that payment or certified copies thereof to
Lender on or before the thirtieth day after payment.

 

(c)            U.S. Withholding Tax Exemptions. Upon the request of the
Borrower, Lender shall submit to the Borrower a certificate to the effect that
it is a United States person (as such term is defined in Section 7701(a)(30) of
the Code).

 

(d)            Inability of Lender to Submit Forms. If Lender determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to Borrower
any form or certificate that Lender is obligated to submit pursuant to
subsection (b) of this Section 2.10(d) or that Lender is required to withdraw or
cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, Lender shall promptly
notify Borrower of such fact and Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

 



15 

 

 

(e)            Capital Adequacy. If, after the date hereof, either (i) the
introduction of or any change in or in the interpretation of any law or (ii) the
making or issuance of any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) (A) affects or
would affect the amount of capital required or expected to be maintained by
Lender or any of its Affiliates, and Lender determines that the amount of such
capital is increased by or based upon the existence of the Loans then, upon
demand by Lender, Borrower shall immediately pay to Lender, from time to time as
specified by Lender, additional amounts sufficient to compensate Lender in light
of such circumstances, to the extent that Lender determines such increase in
capital to be allocable to the existence of the Loans or (B) has or would have
the effect of reducing the rate of return on the capital or assets of Lender or
any Person controlling Lender as a consequence of, as determined by Lender in
its discretion, the existence of Lender’s commitments or obligations under this
Agreement or any of the other Financing Agreements, then, upon demand by Lender,
Borrower shall immediately pay to Lender, from time to time as specified by
Lender, additional amounts sufficient to compensate Lender in light of such
circumstances. Notwithstanding anything contained herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “change in or in the interpretation of any law”,
regardless of the date enacted, adopted or issues. For the avoidance of doubt,
“change in or in the interpretation of any law” shall also include any change
after the date of this Agreement in (1) risk-based capital guidelines in effect
in the United States in effect in the United States on the date of this
Agreement, including transition rules, and (2) the corresponding capital
regulations promulgated by regulatory authorities outside the United States,
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

 

(f)            A certificate signed by an officer of Lender setting forth any
additional amount required to be paid by Borrower to Lender under any provision
of Sections 2.10(a) through 2.10(c), and the computations made by Lender to
determine such additional amount shall be submitted by Lender to Borrower in
connection with each demand made at any time by Lender upon Borrower under any
of such provisions. Such certificate, in the absence of manifest error, shall be
conclusive as to the additional amount owed.

 

3.            CONDITIONS OF ADVANCE.

 

3.1          Conditions to Initial Advance of the Loan. Notwithstanding any
other provisions contained in this Agreement, the making of the initial advance
on the Loan, and the initial Closing, shall be conditioned upon the following:

 

(a)           Due Diligence. All legal, tax, insurance and regulatory matters
relating to this Agreement shall be satisfactory to Lender.

 

(b)           Financial Condition. Since the date of the most recent annual
financial statements provided to Lender, no change in the financial condition or
operations of Obligors shall have occurred which would reasonably be expected to
have a Material Adverse Effect, as determined by Lender in its reasonable
discretion and none of Obligors shall have entered into or consummated any
transaction or transactions not in the Ordinary Course of Business or as
otherwise approved by Lender in writing.

 

(c)           Additional Conditions. Each of the conditions precedent set forth
on Annex I shall have been satisfied.

 



16 

 

 

(d)            Regulatory Information. Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as Lender shall have reasonably
requested.

  

(e)            Other Requirements. Lender shall have received, in form and
substance satisfactory to each such party, all certificates, orders,
authorities, consents, affidavits, applications, schedules, opinions,
instruments and other documents which are provided for hereunder or under the
other Financing Agreements, or which each such party may at any time reasonably
request.

 

3.2            Conditions to All Advances. Notwithstanding any other provisions
contained in this Agreement, the making of all advances on the Loan (including
the initial advance on the Loan) and all Closings (including the initial
Closing) shall be conditioned upon the following:

 

(a)            No Default. There shall not have occurred any Default or Event of
Default which is then continuing, nor shall any Default or Event of Default
exist after giving effect to the Closing.

 

(b)            Representations and Warranties True and Correct. The
representations and warranties of each Obligor contained in this Agreement shall
be true and correct in all material respects on and as of the date of the
advance on the Loans, and after giving effect thereto, as though made on and as
of such date (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date). Request by Borrower for the advance
of the Loans shall be deemed to be a representation and warranty by the Obligors
that the conditions set forth in Section 3.2 have been satisfied on and as of
the date of such advance on the Loans and after giving effect thereto; provided,
that Lender may make an advance hereunder, in the sole discretion of Lender,
notwithstanding the failure of the Borrower or any Obligor to satisfy one or
more of the conditions set forth above and any such advance so made shall not be
deemed a waiver of any Default or Event of Default or other condition set forth
above that may then exist. For the avoidance of doubt, Lender shall not be
required to make the initial advance on the Loan in the event that the
conditions of Section 3.1 are not satisfied, and Lender shall not be required to
make any advance on the Loan in the event that any of the conditions set forth
in this Section 3.2 are not satisfied. Borrower also shall deliver a fully and
properly completed compliance certificate in the form of Exhibit B, certified on
behalf of each Obligor by a Responsible Officer.

 

4.            REPRESENTATIONS AND WARRANTIES.

 

Each Obligor, jointly and severally with the other Obligors, represents and
warrants as follows:

 

4.1         Existence and Power. Each Obligor: (a) is a partnership, corporation
or limited liability company, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation or incorporation,
as applicable; (b) has the partnership, corporate or limited liability company,
as applicable, power and authority and all governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business, and (ii) execute, deliver, and perform its obligations under, the
Financing Agreements to which it is a party; (c) is duly qualified as a foreign
partnership, corporation or limited liability company, as applicable, and
licensed and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification or license; and (d) is in compliance with all
Requirements of Law; except, in each case referred to in clauses (b)(i), (c) or
(d), to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 



17 

 

 

 

4.2            Authorization; No Contravention.



 

(a)            The execution, delivery and performance each Obligor of this
Agreement, and by each Obligor of each other Financing Agreement to which such
Obligor is a party, have been duly authorized by all necessary action, and do
not: (i) contravene the terms of any of such Obligor’s Governing Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
such Obligor is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Obligor such or Property is subject; or
(iii) violate any Requirement of Law.

 

(b)            Schedule 4.2 sets forth the authorized Equity Interests of each
Obligor. All issued and outstanding Equity Interests of each Obligor are duly
authorized and validly issued and fully paid, and where applicable,
non-assessable, and free and clear of all Liens (other than Permitted Liens),
and such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. As of the Closing Date, all
of the issued and outstanding Equity Interests of each Obligor are owned by the
Persons and in the amounts set forth on Schedule 4.2. Except as set forth on
Schedule 4.2, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any shares of Equity Interests of any Obligor.

 

4.3            Governmental Authorization. No approval, consent, authorization,
or other action by, or notice to, or filing with (other than, with respect to
Parent, public disclosure of the transactions contemplated under this Agreement
as required by Securities Laws or the NYSE American), any Governmental Authority
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Obligor of the Financing Agreements
to which it is a party, except those obtained or made on or prior to the Closing
Date. Each Obligor is in compliance with all laws, orders, regulations and
ordinances of all Governmental Authorities relating to its business, operations
and assets, except for laws, orders, regulations and ordinances the violation of
which would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor possess all licenses, memberships, registrations,
permits and approvals necessary for the conduct of their respective businesses
as now conducted as required by law or applicable rules and regulations,
including under any applicable rules of the SEC, FINRA, FICC and applicable
state securities regulators, except where any failure to do so would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4            Binding Effect. Each Financing Agreement to which any Obligor is
a party constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

4.5            Litigation. Except as specifically disclosed in Schedule 4.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
knowledge of any Obligor, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against such Obligor or any of
their Properties which: (a) purport to affect or pertain to this Agreement, any
other Financing Agreement, or any of the transactions contemplated hereby or
thereby; or (b) if adversely determined, would reasonably be expected to result
in equitable relief or monetary judgment(s) or Liens against such Obligor,
individually or in the aggregate, in excess of $750,000. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement, any other Financing
Agreement, or directing that the transactions provided for herein or therein not
be consummated as herein or therein provided.

 

18 

 



 





4.6            No Default. No Default or Event of Default exists or would result
from the making of any advance on the Loans or the incurrence of any other
Liabilities by any Obligor. None of the Obligors is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect. No Obligor knows of any dispute regarding any Contractual
Obligation of such Obligor that would reasonably be expected to have a Material
Adverse Effect.

  

4.7            Use of Proceeds; Margin Regulations. No Obligor or Affiliate of
Obligor is generally engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

 

4.8            Title to Properties. Each Obligor has good record and marketable
title in fee simple to, or valid leasehold interests in, all real Property
necessary for, or used in the ordinary conduct of, their respective businesses,
subject only to Permitted Liens. No Property of any Obligor is subject to any
Liens, other than Permitted Liens.

 

4.9            Taxes.  Each Obligor has filed all Federal and other material tax
returns and reports required to be filed, and have paid all Federal and other
material taxes, assessments, fees and other material governmental charges levied
or imposed upon them or their Properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently prosecuted and for which adequate reserves have been
provided in accordance with GAAP. To each Obligor’s knowledge, there is no
proposed tax assessment against such Obligor that would reasonably be expected
to have a Material Adverse Effect, if the assessment was made.

 

4.10            Financial Statements; Financial Condition. All financial
statements furnished to Lender, fairly present the financial condition of each
Obligor and their respective Subsidiaries as of the respective dates thereof or
for the respective periods thereof and the results of their operations and cash
flows for the periods then ended in conformity with GAAP applied on a consistent
basis. Since the date of the most recent audited financial statements delivered
to Lender under Section 5.1(b), there has been no Material Adverse Effect with
respect to any Obligor. No Obligor has any Indebtedness (other than Indebtedness
permitted pursuant to Section 6.2) or any Contingent Obligations (other than
Contingent Obligations permitted pursuant to Section 6.8).

 

4.11            Regulated Entities. No Obligor nor any Person controlling an
Obligor is (a) an “investment company” or required to be registered as an
“investment company” within the meaning of the Company Act; or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other Federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

4.12            Intellectual Property. Each Obligor owns, or holds licenses in,
all trademarks, trade names, copyrights, patents, patent rights, and licenses
that are necessary to the conduct of its business as currently conducted.

 

4.13            Subsidiaries. Neither Borrower nor Holdings LP has, as of the
Closing Date, any Subsidiary or Equity Interests in any other Person, except as
listed on Schedule 4.13.

 

4.14            Transaction and Other Fees. Except as disclosed by any Obligor
in writing to the Lender, no Obligor has any obligation to any Person in respect
of, or has paid, any finder’s, broker’s or investment banker’s fee or other fee
in connection with the transactions contemplated hereby.

 

4.15            Full Disclosure. None of the statements or representations or
warranties made by any Obligor in the Financing Agreements, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Obligor in connection with the Financing Agreements
(including offering and disclosure materials, if any, delivered by or on behalf
of any Obligor to Lender prior to the Closing Date) contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading as of the time when
made or delivered in light of the circumstances at the time made.

 



19 

 

 



4.16            Anti-Terrorism Laws. No Obligor, nor to any Obligor’s knowledge
any Affiliate of such Obligor, nor any brokers nor other agents of any such
Person acting or benefiting in any capacity in connection with any of the Loans
or other Liabilities: (a) is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, signed into law
October 26, 2001 (the “USA Patriot Act”); (b) is a Person: (i) that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order;
(ii) that is owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order; (iii) with which Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or has done so or plans to do so; or (v) that is named as a
“specially designated national and blocked person” on the most current list
published by the USA Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list; (c) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in clause (b) above; (d) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order; or (e) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

4.17            Solvency. Each Obligor (a) is not “insolvent” as that term is
defined in Section 101(32) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) does not have “unreasonably small capital,” as that
term is used in Section 548 (a)(2)(B)(ii) of the Bankruptcy Code or Section 5 of
the UFCA, (c) is not engaged or about to engage in a business or a transaction
for which its remaining Property is “unreasonably small” in relation to such
business or transaction as that term is used in Section 4 of the UFTA, (d) is
able to pay its debts as they mature or become due, within the meaning of
Section 548(a)(2)(B)(iii) of the Bankruptcy Code, Section 4 of the UFTA and
Section 6 of the UFCA, and (e) own assets having a value both at “fair
valuation” and at “present fair salable value” greater than the amount required
to pay such Person’s “debts” as such terms are used in Section 2 of the UFTA and
Section 2 of the UFCA. None of the Obligors shall be rendered insolvent (as such
term is defined above) by the execution and delivery of this Agreement or any of
the other Financing Agreements or by the transactions contemplated hereunder or
thereunder.

 

4.18            Deposit and Other Accounts. Schedule 4.18 sets forth as of the
Closing Date all of the Obligors’ deposit and remittance accounts, as well as
any other deposit, operating, prime brokerage, investment, custodial or accounts
of any kind whatsoever currently maintained by such Obligor.

 

4.19            Survival. All representations and warranties contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement.

 



20 

 

 

5.            AFFIRMATIVE COVENANTS.

  

Each Obligor, jointly and severally with the other Obligors, covenants and
agrees that, so long as Lender shall have any Commitment hereunder, or the Loans
or other Liabilities (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied:

 

5.1            Financial Statements. Except as otherwise expressly provided for
herein, Obligors and their respective Subsidiaries shall keep proper books of
record and account in which full and true entries will be made of all dealings
or transactions of or in relation to the business and affairs of Obligors and
their respective Subsidiaries, in accordance with GAAP consistently applied and
Borrower shall cause to be furnished to Lender:

 

(a)            Monthly. As soon as practicable after the end of each month and
in any event not more than 30 days thereafter, with respect to Borrower, a copy
of the Financial and Operational Combined Uniform Single (FOCUS) report of
Borrower.

 

(b)            Quarterly. As soon as practicable after the end of each Fiscal
Quarter, and in any event by the earlier of the date filed with the SEC and
FINRA or any other Governmental Authority or forty five (45) days after the end
of each such Fiscal Quarter (or within seventy five (75) days after the close of
a Fiscal Year for the last Fiscal Quarter of such year):

 

(i)            unaudited consolidated financial statements of Borrower and
Parent for such quarter, including, without limitation, statements of income and
changes in equity for such period and year to date balance sheets as of the end
of such period, setting forth in each case, in comparative form, figures for the
corresponding periods in the preceding Fiscal Year and as of a date one year
earlier, all in reasonable detail and certified as accurate by a Responsible
Officer, subject to changes resulting from normal year-end adjustments; and

 

(ii)            in the event that any of the foregoing statements indicate that
any Obligor or its Subsidiaries have varied in any material respect from any
financial projections provided by such Obligor to Lender, if any, a statement of
explanation of such variations from the applicable Responsible Officer.

 

(c)            Annual. As soon as practicable after the end of each Fiscal Year
of Borrower, and in any event within the sooner of (i) when filed with the SEC,
FINRA or any other Governmental Authority and (ii) sixty (60) days after the end
of each such Fiscal Year, annual audited financial statements of Borrower, and
one hundred fifth (150) days after the end of each such Fiscal Year, annual
consolidated audited financial statements of Parent, in each case, including,
without limitation, statements of income, changes in equity and cash flow for
such year, and balance sheets as of the end of such year, setting forth in each
case, in comparative form, corresponding figures for the period covered by the
preceding annual review and as of the end of the preceding Fiscal Year, all in
reasonable detail and satisfactory in scope to Lender and examined by Grant
Thornton LLP, or any other independent certified public accountants of
recognized standing and reputation selected by Borrower and reasonably
satisfactory to Lender whose opinion shall be unqualified.

 

(d)            Other Information. With reasonable promptness, such other
business or financial data as Lender may reasonably request.

 



21 

 

 

All financial statements delivered to Lender pursuant to the requirements of
this Section 5.1 (except where otherwise expressly indicated) shall be prepared
in accordance with GAAP in effect as of the date thereof consistently applied,
except for changes therein with which the certified public accountants pursuant
to Sections 5.1(b) and 5.1(c) have previously concurred in writing and except
that the financial statements delivered pursuant to Sections 5.1(a) and 5.1(b),
shall be subject to normal year-end adjustments, and shall not be accompanied by
footnotes.

  

5.2            Certificates; Other Information. Each Obligor, as applicable,
shall furnish to Lender:

 

(a)            concurrently with the delivery of the financial statements
referred to in Section 5.1(b), a fully and properly completed compliance
certificate in the form of Exhibit B, certified on behalf of such Obligor by a
Responsible Officer;

 

(b)            promptly after the same are sent, copies of all financial
statements and reports which Borrower sends to holders of its Equity Interests;
and promptly after the same are filed, copies of all financial statements and
regular, periodic or special reports which Borrower may make to, or file with,
the SEC or any successor or other Governmental Authority;

 

(c)            at the same time such reports or information are provided to any
holder of Parent’s or Borrower’s Equity Interests, a copy of any reports,
including portfolio and financial management reports or similar information or
reports as to Parent’s or Borrower’s investment property provided to any holder
of Parent’s or Borrower’s Equity Interests;

 

(d)            promptly upon receipt thereof, copies of any reports submitted by
Parent’s or Borrower’s certified public accountants in connection with each
annual, interim or special audit or review of any type of the financial
statements or internal control systems of Parent or Borrower made by such
accountants, including any comment letters submitted by such accountants to
management of such Person in connection with their services; and

 

(e)            promptly, such additional business, financial, partnership (or
other organizational) and other information as Lender may from time to time
reasonably request.

 

5.3            Notices. Borrower shall promptly notify Lender of any of the
following (and in no event later than three (3) Business Days after a
Responsible Officer becoming aware thereof): (a) the occurrence or existence of
any Event of Default; (b) any breach or non-performance of, or any default
under, any Contractual Obligation of Borrower or Parent or any violation of, or
non-compliance with, any Requirement of Law by Borrower or Holdings LP, which,
in either case, would reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect; (c) any dispute, litigation,
investigation, proceeding or suspension which may exist at any time between an
Obligor and any Governmental Authority which would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect;
(d) the commencement of, or any material adverse development in, any litigation
or proceeding affecting an Obligor (i) in which the amount of damages claimed is
$750,000 (or its equivalent in another currency or currencies) or more, (ii) in
which injunctive or similar relief is sought and which would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or any
Financing Agreement; (e) any Material Adverse Effect subsequent to the date of
the most recent audited financial statements of Borrower or Parent delivered to
Lender pursuant to this Agreement; (f) any material change in accounting
policies or financial reporting practices by Borrower or Parent; (g) the
creation, establishment or acquisition of any Subsidiary of Borrower or Holdings
LP; (h) any material change in the investment policies or practices of any
Obligor; (i) any material notices given to or from any holder of Equity
Interests of Borrower or Holdings LP; and (j) the filing of any notice pursuant
to Rule 15c3-1(e), Rule 17a-5(f)(3) or Rule 17a-11 under the Securities Exchange
Act with respect to Borrower. Each notice pursuant to this Section shall be
accompanied by a written statement by a Responsible Officer on behalf of
Borrower setting forth details of the occurrence referred to therein, and
stating what action such Obligor proposes to take with respect thereto and at
what time. Each notice of a Default or of an Event of Default shall describe
with particularity any and all clauses or provisions of this Agreement or other
Financing Agreement that have been breached or violated.

 

22 

 

 

5.4            Preservation of Existence. Each Obligor shall: (a) preserve and
maintain in full force and effect its partnership, corporate, limited liability
company or other existence and good standing under the laws of its state or
jurisdiction of formation or incorporation; (b) preserve and maintain in full
force and effect all rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business and except as could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; (c) use reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it except where failure to do so would not reasonably be expected
to result, in the aggregate, in a Material Adverse Effect; and (d) preserve or
renew all of its registered trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.5            Maintenance of Property, Insurance. Each Obligor shall maintain
and preserve all of its Property which is used or useful in its business in good
working order and condition (ordinary wear and tear excepted) and make all
necessary repairs thereto and renewals and replacements thereof except where
failure to do so would not reasonably be expected to result, in the aggregate,
in a Material Adverse Effect. Each Obligor further shall maintain insurance with
responsible and reputable insurance companies or associations with respect to
its properties and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to Lender. All property policies are
to be made payable to Lender in case of loss, under a standard noncontributory
“lender” or “secured party” clause and are to contain such other provisions as
Lender may require to fully protect its interest and to any payments to be made
under such policies. Each Obligor shall make or cause to be made all necessary
repairs or replacements of such Obligor’s property and equipment and any
proceeds of insurance maintained by such Obligor shall, to the extent that such
proceeds are paid to Lender, be paid by Lender to such Obligor as reimbursement
for the costs of such repairs or replacements. All certificates of insurance are
to be delivered to Lender and the policies are to be premium prepaid, with the
loss payable and additional insured endorsement in favor of Lender and such
other Persons as Lender may designate from time to time, and shall provide ten
(10) days’ prior written notice before the effective date of cancellation if
insurer cancels for non-payment of premium or for not less than thirty (30)
days’ prior written notice to Lender of the exercise of any right of
cancellation for any other reason. If any Obligor fails to maintain such
insurance, Lender may arrange for such insurance, but at the Obligor’s expense
and without any responsibility on Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of a
Default, Lender shall have the sole right, in its name or in the name of any
Obligor, to file claims under any insurance policies, to receive, receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies; provided that,
unless otherwise applied toward the repayment of Liabilities, any amounts
collected by Lender in connection with such insurance policies shall, at any
time that Lender shall not have elected to terminate the Commitment and declare
the Loans due and payable under Section 7.1, be remitted to the applicable
Obligor.

 



23 

 

 

5.6            Payment of Liabilities. Each Obligor shall pay, discharge and
perform as the same shall become due and payable or required to be performed,
all of their respective obligations and liabilities, including: (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by Obligors; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its Property unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the imposition
or enforcement of the Lien and for which adequate reserves in accordance with
GAAP are being maintained by any Obligor; (c) all Indebtedness, as and when due
and payable, but subject to any restrictions contained in this Agreement or any
instrument or agreement evidencing such Indebtedness; and (d) the performance of
all obligations under any Contractual Obligation to which any Obligor is bound,
or to which they or any of their respective Properties are subject, except, in
the case of subclauses (a) though (d) of this Section 5.6, where the failure to
so pay, discharge and perform such obligations and liabilities would not
reasonably be expected to result, in the aggregate, in a Material Adverse
Effect.



 

5.7            Compliance with Laws. Obligors shall each comply, in all material
respects, with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business, including, but not limited to, anti-money
laundering laws and requirements of the Bank Secrecy Act, except (a) such as may
be contested in good faith by appropriate proceedings diligently prosecuted
without risk of loss of any material portion of the Obligor’s Property, (b) as
to which a bona fide dispute exists, (c) for which appropriate reserves have
been established on any Obligor’s financial statements, or (d) where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

5.8            Inspection of Property and Books and Records.

Obligors shall each maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of such Obligor. Obligors shall each permit representatives and independent
contractors of Lender to visit and inspect any of their respective Properties,
to examine their respective organizational, corporate, limited liability company
or partnership, as applicable, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired. Without limiting the foregoing, Lender may
conduct a third-party audit of Obligors at Obligors’ reasonable cost, provided
that such audit shall occur not more than once each year other than during the
existence of a Default or Event of Default.

 

5.9            Use of Proceeds.  Borrower shall use the proceeds of the Loans
for working capital and general liquidity of the Borrower but not directly or
indirectly for “buying,” “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Federal Reserve Board as now and from time to time hereafter in effect in any
manner which violates or would cause Lender to violate the provisions of the
Regulations of the Federal Reserve Board.

 

5.10            Further Assurances; Subsidiary Guaranties.

 

(a)            Obligors shall ensure that all written information, exhibits,
schedules and reports furnished to Lender do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to Lender and
correct any defect or error that may be discovered therein or in any Financing
Agreement or in the execution, acknowledgment or recordation thereof. Promptly
upon request by Lender, Obligors shall take such additional actions as Lender
may reasonably require from time to time in order to effectuate this Agreement
or any other Financing Agreement.

 



24 

 

 

(b)            Without in any way limiting Section 5.3(g) or Section 6.13,
Borrower shall deliver to Lender the Governing Documents of each domestic
Subsidiary of the Borrower not party to this Agreement and, upon written
request, shall execute and deliver to Lender promptly (and in any event within
fifteen (15) days) a Guaranty substantially in form of the Guaranty executed and
delivered by each Guarantor, together with such other documents requested by
Lender, in order to cause such Subsidiary to become bound by all of the terms,
covenants and agreements contained in the Financing Agreements, in each case as
determined by Lender in its reasonable discretion.

  

5.11            Depository and Other Accounts. Subject to, and as permitted by,
the provisions below in this Section 5.11, no later than ninety (90) days after
the Closing Date, Obligors shall each at all times maintain their primary
deposit accounts at Lender.  No Obligor shall maintain any other deposit,
investment, securities, custodial or other account of any kind whatsoever with
any bank, brokerage house or financial institution other than Lender, except for
(i) those existing accounts set forth on Schedule 4.18 (for a period of ninety
(90) days after Closing Date), (ii)  Obligors’ clearing brokerage accounts
entered into in the Ordinary Course of Business and (iii) custody and prime
brokerage accounts with lenders providing Indebtedness of the type permitted by
Section 6.2(b).  The below table includes Affiliates of Obligors that shall be
permitted to maintain the below referenced TD Bank NA accounts, provided
Borrower shall cause each such Affiliate to obtain a deposit account control
agreement in favor of Lender covering each such account, and provided further
that a maximum of $250,000 in the aggregate may be held on deposit in such
accounts at any time and the applicable Obligor shall cause any amounts in
excess of $250,000 in the aggregate to be transferred to a deposit account
maintained with Lender within three (3) Business Days of the aggregate deposit
account balance exceeding $250,000.

 

Account Name  Account Number Cohen & Company Financial Management  xxxxx3574
Alesco Financial Trust  xxxxx4390

 

5.12            Anti-Terrorism Laws. Each Obligor shall (a) ensure that no
Person that directly or indirectly owns a controlling interest in or otherwise
controls such Obligor is or shall be listed in any of the listings described in
Section 4.16, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or order relating thereto or the Executive Order and (c) comply in all
material respects and cause each of its Subsidiaries to comply in all material
respects with all applicable Bank Secrecy Act laws and regulations.

 

6.            NEGATIVE COVENANTS.

 

6.1            Encumbrances. Each of Borrower and Holdings LP, jointly and
severally, covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, Borrower and Holdings LP shall not
directly or indirectly, create, incur, assume or suffer to exist any Lien on any
of its assets other than the following (collectively, “Permitted Liens”):

 

(a)            Liens in favor of Lender;

 

(b)            Liens for taxes, assessments, charges or other governmental
levies not yet due or as to which the period of grace (not to exceed sixty (60)
days), if any, related thereto has not expired or which are being contested in
good faith by appropriate proceedings; provided that adequate reserves with
respect thereto are maintained on the books of the Borrower in conformity with
GAAP;

 



25 

 

 

(c)            statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
forty-five (45) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor and the aggregate amount of such Liens is less than $500,000;

  

(d)            pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in an aggregate amount not to
exceed $3,000,000;

 

(e)            Liens on amounts deposited to secure Borrower’s obligations in
connection with the making or entering into of bids, tenders, or leases in the
Ordinary Course of Business and not in connection with the borrowing of money;

 

(f)            easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(g)            Liens arising in the Ordinary Course of Business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

 

(h)            any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;

 

(i)            restrictions on transfers of securities imposed by applicable
Securities Laws;

 

(j)            Liens arising out of judgments or awards not resulting in a
Default; provided that Borrower shall in good faith be prosecuting an appeal or
proceedings for review;

 

(k)            any interest or title of a lessor, licensor or sublessor under
any lease, license or sublease entered into by Borrower in the Ordinary Course
of Business and covering only the assets so leased, licensed or subleased;

 

(l)            assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;

 

(m)            those existing Liens set forth on Schedule 6.1;

 

(n)            any liens arising out of or incurred in connection with any of
the transactions which are permitted under Section 6.2(j).

 

Neither Borrower nor Holdings LP shall permit the filing of any financing
statement naming such Obligor as debtor, except for financing statements filed
with respect to Liens expressly permitted by this Agreement.

 



26 

 

 

6.2            Indebtedness. Each of Borrower and Holdings LP, jointly and
severally, covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, Borrower and Holdings LP shall not
directly or indirectly incur, create, assume, become or be liable in any manner
with respect to, or permit to exist, any Indebtedness, other than any of the
following:

 



(a)            the Liabilities;

 

(b)            so long as no Default or Event of Default exists or would occur
as a result thereof, Indebtedness to Pershing LLC or other securities lenders
under customary short-term repurchase agreements entered into in the Ordinary
Course of Business; provided, that Borrower provides, as part of the compliance
certificate required to be delivered pursuant to Section 5.2(a), an updated
Schedule 4.18 setting forth all accounts relating to any short-term repurchase
arrangements in existence as of the date of such compliance certificate;

 

(c)            Indebtedness (including any undrawn amounts available under any
document representing such Indebtedness) existing as of the Closing Date as
referred to in the financial statements referenced in Section 4.10 or set forth
specifically in Schedule 6.2, and any renewals, refinancings or extensions
thereof in a principal amount not in excess of that outstanding as of the date
of such renewal, refinancing or extension and the terms of any such renewal,
refinancing or extension are not materially less favorable to the obligor
thereunder;

 

(d)            Indebtedness of Borrower and its Subsidiaries incurred after the
Closing Date consisting of Indebtedness or any lease of property, real or
personal, the obligations with respect to which are required to be capitalized
on a balance sheet of the lessee in accordance with GAAP incurred to provide all
or a portion of the purchase price or cost of construction of an asset; provided
that (i) such Indebtedness when incurred shall not exceed the purchase price or
cost of construction of such asset; (ii) no such Indebtedness shall be renewed,
refinanced or extended for a principal amount in excess of the principal balance
outstanding thereon at the time of such renewal, refinancing or extension; and
(iii) the total amount of all such Indebtedness shall not exceed $1,000,000 at
any time outstanding;

 

(e)            Unsecured intercompany Indebtedness of Borrower payable to any of
the other Obligors; provided, that, the total amount of all such Indebtedness
shall not exceed the Additional Loan and Investment Cap (inclusive of any
amounts advanced as contemplated by Sections 6.5(g));

 

(f)            Unsecured Indebtedness of a Person existing at the time such
Person becomes a Subsidiary of Borrower in a transaction permitted hereunder in
an aggregate principal amount not to exceed $1,000,000 for all such Persons;
provided, that any such Indebtedness was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of Borrower;

 

(g)            Contingent Obligations in respect of Indebtedness of Borrower to
the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.2;

 

(h)            Bank Product Liabilities

 

(i)            All Rate Contracts and Hedging Obligations entered into in the
Ordinary Course of Business;

 



27 

 

 

(j)            margin payable to clearing agents and brokers, the BONY Credit
Agreement, nonrecourse warehouse indebtedness, unsettled trade payables to
clearing agents and brokers, trading securities sold and not yet purchased, and
securities sold under agreement to repurchase; and

 

 

(k)            any Indebtedness in accordance with the terms and conditions of
the FINRA Loan Facility.

 

Notwithstanding anything to the contrary contained herein, except as otherwise
permitted by this Agreement, neither Borrower nor Holdings LP shall pay any
obligations or indebtedness before the same is due. For the avoidance of doubt,
Schedule 6.2 may not be updated without Lender’s prior written consent.

 

6.3            Disposition of Assets. Borrower and Holdings LP, jointly and
severally, each covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, it shall not directly or indirectly,
sell, assign, license, lease, convey, transfer or otherwise dispose of (whether
in one or a series of transactions) any of Borrower’s Property or enter into any
agreement to do any of the foregoing, provided, that: (a) the Borrower may
dispose of investment property, securities, securities entitlements or financial
assets in the Ordinary Course of Business; (b) the Borrower may dispose of other
Property so long as (i) the Borrower has provided to Lender not less than one
(1) Business Day prior to the proposed date of such disposition notice of such
proposed disposition and the estimated Net Proceeds thereof, (ii) such
disposition is made for fair market value, (iii) at the time of such disposition
and after giving effect thereto, no Default shall exist or shall result
therefrom, and (iv) the aggregate proceeds from such disposition shall be paid
in cash; and (c) the Borrower may sell, assign, license, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions) any of
Borrower’s Property or enter into any agreement to do any of the foregoing as
permitted under Section 6.9.

 

6.4            Consolidations, Conversions and Mergers. Borrower and Holdings
LP, jointly and severally, each covenants and agrees that, so long as Lender
shall have any Commitment hereunder, or the Loans or other Liabilities (other
than contingent obligations with respect to which no express indemnification
claim has been made) shall remain unpaid or unsatisfied, it shall not directly
or indirectly, convert its status as a type of Person (e.g., corporation,
limited liability company, partnership) or the jurisdiction in which it is
organized, formed or created, or merge, consolidate with or into any Person.

 

6.5            Loans and Investments. Borrower covenants and agrees that, so
long as Lender shall have any Commitment hereunder, or the Loans or other
Liabilities (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, do any of the following: (a) other than in the
Ordinary Course of Business, purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary or enter into any joint ventures, or (b) make or commit
to make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including by way of merger, consolidation or other combination, or (c) make or
commit to make any advance, loan, extension of credit or capital contribution
to, or any other investment in, any Person including any Affiliate of Borrower
(the items described in clauses (a), (b) and (c) are referred to as
“Investments”), except for:

 

(a)            Investments in cash and Cash Equivalents;

 

(b)            Rate Contracts permitted by Section 6.2 of this Agreement;

 

(c)            existing Indebtedness set forth on Schedule 6.2 and any renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension and the
terms of any such renewal, refinancing or extension are not materially less
favorable to the obligor thereunder;

 



28 

 

 



(d)            receivables owing to the Obligors or any of their Subsidiaries or
any receivables, advances and payments to suppliers, in each case if created,
acquired or made in the Ordinary Course of Business and payable or dischargeable
in accordance with customary trade terms;

 

(e)            loans and advances (excluding customary reimbursement expenses in
the Ordinary Course of Business) to officers, directors and employees in an
aggregate amount not to exceed $600,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable requirements of any
applicable laws (including the Sarbanes-Oxley Act);

 

(f)            loans or investments (including debt obligations) in an aggregate
amount outstanding at any time not to exceed $1,000,000 received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the Ordinary Course of Business;

 

(g)            additional loan advances and/or investments of a nature not
contemplated by the foregoing clauses hereof; provided, that the sum of such
loans, advances and/or investments contemplated by this Section 6.5(g),
Section 6.5(h), Section 6.2(e) and Section 6.2(f), in the aggregate, shall not
at any time exceed $10,000,000, and the sum of any new or additional loans,
advances and/or investments made from or after the Closing Date, in the
aggregate, shall not exceed $3,000,000 (the “Additional Loan and Investment
Cap”);

 

(h)            any creation of or investment in any Consolidated Subsidiary;
provided that any investments in a Consolidated Subsidiary shall be included in
and governed by the Additional Loan and Investment Cap, and Borrower or Holdings
LP shall give the Lender written notice of the creation of any Consolidated
Subsidiary no later than ten (10) days after formation together with copies of
its Governing Documents and such other documentation as Lender may reasonably
request; and

 

(i)            without duplication, investments constituting Indebtedness
permitted under Section 6.2.

 

6.6            Transactions with Affiliates. Borrower covenants and agrees that,
so long as Lender shall have any Commitment hereunder, or the Loans or other
Liabilities (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, enter into any transaction with, or pay any
compensation or other amounts to, any Affiliate of Borrower or any Affiliate of
any Subsidiary of Borrower, other than (i) payments expressly permitted pursuant
to Section 6.15, (ii) transactions on terms and conditions substantially as
favorable as would be obtainable in a comparable arm’s-length transaction with a
Person other than such Affiliate, (iii) as specifically described on Schedule
6.6 and (iv) transactions permitted under Article 6.

 

6.7            Use of Proceeds. Borrower covenants and agrees that, so long as
Lender shall have any Commitment hereunder, or the Loans or other Liabilities
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, use any portion of the Loan proceeds, directly
or indirectly, to purchase or carry Margin Stock or repay or otherwise refinance
Indebtedness of Borrower or others incurred to purchase or carry Margin Stock,
or otherwise in any manner which is in contravention of any Requirement of Law
or in violation of this Agreement.

 

6.8            Contingent Obligations. Each Obligor, jointly and severally with
each other Obligor, covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, such Obligor shall not directly or
indirectly, create, incur, assume or suffer to exist any Contingent Obligations
other than (a) in the Ordinary Course of Business, (b) in respect of the
Liabilities, (c) guaranties in favor of Lender, (d) those Contingent Obligations
set forth on Schedule 6.8, and (e) Contingent Obligations of Indebtedness
permitted under Section 6.2.

 



29 

 

 



6.9            Restricted Payments. Borrower and Holdings LP, jointly and
severally, each covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, it shall not directly or indirectly,
except as set forth in Schedule 6.9, do any of the following: (a) declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any shares of any class of its
Equity Interests, partnership interests, membership interests or other Equity
Interests (including warrants), or (b) purchase, redeem or otherwise acquire for
value any of its partnership interests, membership interests or other Equity
Interests or any warrants, rights or options to acquire such Equity Interests or
securities now or hereafter outstanding; provided, that, with respect to
payments made under either clauses (a) or (b) of this Section 6.9, Borrower or
Holdings LP, as the case may be, may make any such payment so long as no Default
or Event of Default exist before such payment or would occur after giving effect
thereto.

 

6.10            Change in Business. Borrower and Holdings LP, jointly and
severally, each covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, it shall not directly or indirectly,
except as set forth in Schedule 6.10, engage in any line of business
substantially different from those lines of business carried on by Borrower and
Holdings LP, as the case may be, on the date hereof.

 

6.11            Change in Structure. Each Obligor, jointly and severally with
each other Obligor, covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, such Obligor shall not directly or
indirectly, except as set forth on Schedule 6.11, amend any of its Governing
Documents or make any changes in its equity capital structure (including in the
terms of its outstanding Equity Interests), in each case as to (i) Borrower
and/or Holdings LP without Lender’s prior written consent which consent shall
not be unreasonably withheld or delayed, and (ii) each other Obligor to the
extent such amendment or change results in a material adverse effect on Lender’s
rights or remedies under any Financing Agreement or the credit worthiness of
such Obligor as determined by Lender in its reasonable lending judgment.

 

6.12            Accounting Changes; Fiscal Year. Each Obligor, jointly and
severally with each other Obligor, covenants and agrees that, so long as Lender
shall have any Commitment hereunder, or the Loans or other Liabilities (other
than contingent obligations with respect to which no express indemnification
claim has been made) shall remain unpaid or unsatisfied, such Obligor shall not
directly or indirectly, make any material change in accounting treatment or
reporting practices (except as required by GAAP), or change its Fiscal Year.

 

6.13            Subsidiaries. Borrower and Holdings LP, jointly and severally,
each covenants and agrees that, so long as Lender shall have any Commitment
hereunder, or the Loans or other Liabilities (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, Borrower and Holdings LP shall not directly or
indirectly, form, acquire or permit to exist any Subsidiaries without Lender’s
prior written consent which consent shall not be unreasonably withheld or
delayed; provided, that Borrower shall be permitted to create or invest in any
Consolidated Subsidiary in accordance with the terms and conditions of Sections
6.5(g) and 6.5(h).

 



30 

 

 

 

6.14        Limits on Restrictive Agreements. Borrower and Holdings LP, jointly
and severally, each covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, it shall not directly or indirectly,
enter into, become subject to, amend, modify or waive any agreement or
instrument which by its terms would (under any circumstances) restrict (a) the
right of Borrower, Holdings LP or any of their respective Subsidiaries to make
loans or advances or pay dividends to, transfer property to, or repay any
Indebtedness owed to, Borrower, Holdings LP or any of their respective
Subsidiaries, as the case may be, or (b) any such Person’s right to perform any
of the provisions of any of the Financing Agreements, as applicable.

 

6.15        Management and Consulting Arrangements. Borrower and Holdings LP,
jointly and severally, each covenants and agrees that, so long as Lender shall
have any Commitment hereunder, or the Loans or other Liabilities (other than
contingent obligations with respect to which no express indemnification claim
has been made) shall remain unpaid or unsatisfied, it shall not directly or
indirectly, except as set forth on Schedule 6.15, enter into any management or
consulting arrangement with any Affiliate of Borrower, Holdings LP or any
Subsidiary Borrower or Holdings LP or any holder of Indebtedness of Borrower
and/or Holdings LP, or pay or accrue any management, consulting or similar fees
to any Affiliate of Borrower or Holdings LP, or any Affiliate of any Subsidiary
of Borrower or Holdings LLP; provided, that upon the occurrence or during the
continuance of a Default or Event of Default, neither Borrower nor Holdings LP
shall make payments under any of the agreements set forth on Schedule 6.15.

 

6.16        Financial Covenants. Borrower covenants and agrees that, so long as
Lender shall have any Commitment hereunder, or the Loans or other Liabilities
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly:

 

(a)          Minimum Tangible Net Worth. Permit Tangible Net Worth of Borrower
to be less than (i) Eighty Eight Million Dollars ($88,000,000) on the Closing
Date; (ii) Eighty Million Dollars ($80,000,000) at any time on the day after the
Closing Date through and including December 30, 2021, and (ii) Eighty Five
Million Dollars ($85,000,000) from December 31, 2021, or at any time thereafter;
provided, that Borrower further shall comply with the requirements under
Section 6.17(c), as and when applicable.

 

(b)          Excess Net Capital. Permit Excess Net Capital to be less than Forty
Million Dollars ($40,000,000) at any time.

 

6.17        Repayment of Third Party Debt.

 

(a)          Other than as provided in Section 6.17(b) and Section 6.17(c), each
Obligor, jointly and severally, covenants and agrees that, so long as Lender
shall have any Commitment hereunder, or the Loans or other Liabilities (other
than contingent obligations with respect to which no express indemnification
claim has been made) shall remain unpaid or unsatisfied, neither Borrower nor
Holdings LP shall, directly or indirectly, make or contribute to any principal
payments, in full or in part, under or with respect to the Third Party Debt.

 

(b)          Subject to Section 6.17(c), Parent and Operating LLC, collectively,
may make or contribute the following (the “Permitted Third Party Debt
Payments”): (i)(A) up to Five Hundred Thousand Dollars ($500,000) in the
aggregate in principal payments under or with respect to the Third Party Debt
during the period from the Closing Date through December 31, 2020; provided,
however, that Parent and the Operating LLC shall be permitted to repay the
Indebtedness under the DGC Investment Agreement prior to the Closing Date and
such repayment shall be in addition to such Five Hundred Thousand Dollars
($500,000) limitation, and (B) beginning January 1, 2021 and thereafter through
the Termination Date, up to Five Million Dollars ($5,000,000) in the aggregate
in principal payments under or with respect to the Third Party Debt during the
most recent twelve (12) month period and applicable calendar year (i.e. the
limitation applies to both periods and therefore must pass both tests); and
(ii) principal payment in any amount provided that such payment is funded by
cash held or cash flow generated from entity or asset sales of Affiliates of
Operating LLC other than Borrower.

 



 31 

 

 

(c)          Permitted Third Party Debt Payments made pursuant to
Section 6.17(b) shall be subject to the following additional restrictions:
(i) Borrower or the applicable Obligor permitted to make such payment shall
provide at least five (5) Business Days prior written notice to Lender its
intent to make such payment with all material details relating to the
anticipated payment as reasonably requested by Lender; (ii) if the anticipated
payment relates to the payment of any dividend by Borrower, on the date such
payment is made, and immediately after making such payment, there shall be no
Loans outstanding under this Agreement; (iii) Borrower’s net income during the
most recent twelve (12) month period shall be equal to or greater than the
amount of the principal repayment during that same period; and (iv) prior to
making any such payment, Borrower shall provide to Lender a fully and properly
completed compliance certificate in the form of Exhibit B, certified on behalf
of Borrower by a Responsible Officer, reflecting Borrower’s compliance with the
minimum Tangible Net Worth covenant both before making such payment and after
giving effect to such payment.

 

(d)          Notwithstanding anything to the contrary contained in this
Section 6.17, upon the occurrence and during the continuance of a Default or
Event of Default, neither Parent nor Operating LLC shall make or contribute any
principal payments under or with respect to the Third Party Debt without
Lender’s prior written consent.

 

7.            DEFAULT, RIGHTS AND REMEDIES OF LENDER.

 

7.1          Defaults. If any one or more of the following events (each, a
“Default”) shall occur:

 

(a)          Borrower fails to pay any principal or interest on any Loan when
such principal or interest is due or are declared due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise);

 

(b)          except as set forth in Section 7.1(a), Borrower fails to pay any
other Liabilities when such Liabilities are due or are declared due (whether by
the scheduled due date thereof, required prepayment, demand or otherwise) and
such failure shall continue unremedied for three (3) Business Days;

 

(c)          any Obligor, as applicable, fails or neglects to perform, keep or
observe any of its covenants, conditions or agreements contained in Sections
5.1, 5.2, 5.3, 5.4(a) and 5.10 and, with respect to Borrower, Article 6;

 

(d)          except as set forth in Section 7.1(d) or Section 7.1(d), any
Obligor fails or neglects to perform, keep or observe any of its covenants,
conditions or agreements contained in any of the Financing Agreements and such
breach or failure to comply is not cured within ten (10) days of its occurrence;

 

(e)          any warranty or representation now or hereafter made by any Obligor
is untrue or incorrect in any material respect when made, or any schedule,
certificate, written statement, report, financial data, written notice, or
writing furnished at any time by any Obligor to Lender is untrue or incorrect in
any material respect on the date as of which the facts set forth therein are
stated or certified or any of the foregoing omits to state a fact necessary to
make the statements therein contained not misleading in any material respect;

 



 32 

 

 

(f)           a judgment or order (except for judgments which are not a Lien on
personal Property and which are being contested by such Person in good faith)
shall be rendered against any Obligor and such judgment or order shall remain
unsatisfied or undischarged and in effect, or is not bonded pending appeal, for
thirty (30) consecutive days without a stay of enforcement or execution,
provided, that this Section 7.1(f) shall not apply (i) to any judgment for which
such Obligor is fully insured (except for normal deductibles in connection
therewith) and with respect to which the insurer has assumed the defense and is
not defending under reservation of right and with respect to which Lender
reasonably believes the insurer will pay the full amount thereof (except for
normal deductibles in connection therewith) or (ii) to the extent that the
aggregate amount of all such judgments and orders does not exceed $500,000;

 

(g)          a notice of Lien, levy or assessment is filed or recorded with
respect to all or a substantial part of the assets of any Obligor by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipality or other governmental agency, or any taxes or debts owing
at any time or times hereafter to any one or more of them become a Lien upon all
or a substantial part of the Obligor’s Property, and (i) such Lien, levy or
assessment is not discharged or released or the enforcement thereof is not
stayed within 30 days of the notice or attachment thereof, or (ii) if the
enforcement thereof is stayed, such stay shall cease to be in effect, provided,
that this Section 7.1(g) shall not apply to any Permitted Liens;

 

(h)          all or any part of the Borrower’s Property is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and on or before the thirtieth (30th) day thereafter such assets are
not returned to and/or such writ, distress warrant or levy is not dismissed,
stayed or lifted and if the amount of such Property, together with any other
such Property that is so attached, seized, subjected to writ or distress warrant
or levied upon, exceeds $750,000 at any time;

 

(i)           a proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
(i) against any Obligor and an adjudication or appointment is made or order for
relief is entered, or such proceeding remains undismissed for a period in excess
of sixty (60) days, so long as such Obligor promptly commences (in any event no
later than thirty (30) days after commencement of the action) and thereafter
diligently seeks dismissal thereof in good faith, or (ii) by any Obligor; any
Obligor makes an assignment for the benefit of creditors; any Obligor
voluntarily or involuntarily dissolves or is dissolved, or terminates or is
terminated; any Obligor takes any corporate, limited liability company or
partnership, as applicable, action to authorize any of the foregoing; or any
Obligor becomes insolvent or fails generally to pay its debts as they become
due;

 

(j)           any Obligor is enjoined, restrained, or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting all or any material part of its business affairs;

 

(k)          a breach, which would reasonably be expected to have a Material
Adverse Effect, by any Obligor shall occur under any agreement, document or
instrument (other than an agreement, document or instrument evidencing the
lending of money), whether heretofore, now or hereafter existing between any
other Person and any Obligor, and such breach continues unwaived for more than
thirty (30) days after such breach first occurs, provided, that such grace
period shall not apply, and a Default shall be deemed to have occurred promptly
upon such breach, if such breach cannot, in Lender’s reasonable determination,
be cured by such Obligor during such thirty (30) day grace period;

 

(l)           as to more than $500,000 in Indebtedness of Borrower in the
aggregate at any time (i) Borrower shall fail to make any payment due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
on any such Indebtedness and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; (ii) any other default under any agreement or instrument relating
to any such Indebtedness, or any other event, shall occur and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument if the effect of such default or event is to accelerate, or to permit
the acceleration of, the maturity of such Indebtedness; or (iii) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required payment) prior to the stated
maturity thereof;

 



 33 

 

 

(m)         the death, liquidation or dissolution of any Guarantor or any
Guarantor shall, or shall attempt to, terminate or revoke any of its obligations
under a Guaranty or breach any of the terms of such Guaranty, or any Person
executing a fidelity guaranty in favor of Lender in connection with the
Liabilities shall, or shall attempt to, terminate or revoke such guaranty;

 

(n)          a material adverse change shall occur (i) in the operations,
business, properties or condition (financial or otherwise) of Borrower or
Holdings LP, or (ii) which materially impairs the ability of Borrower or
Holdings LP to perform its respective obligations under this Agreement and the
other Financing Agreements, in each case as determined by Lender in its
reasonable discretion;

 

(o)          a Change in Control shall occur;

 

(p)          the occurrence of any material breach, default or event of default
under any note, credit agreement, loan agreement, security agreement or any
other instrument or agreement between Lender or any of its Affiliates and any
Obligor;

 

(q)          the occurrence of any breach, default or event of default under or
with respect to the (i) BONY Credit Agreement, (ii) any Indebtedness set forth
on Schedule 6.2 or (iii) any Third Party Debt; and

 

(r)           Borrower shall (i) cease to be exempt from registration under the
Company Act; (ii) fail to remain in good standing and/or a member of FINRA or
FICC; or (Iii) fail to maintain such net capital as is required pursuant to
Rule 15c3-1 under the Securities Exchange Act or a material inadequacy shall
exist with respect to Borrower pursuant to Rule 17a-11(e) under the Securities
Exchange Act;

 

then

 

(i)            When any Default exists (i.e., has occurred and is continuing)
other than that described in Section 7.1(i), Lender may (A) terminate the
Commitment and any other obligations of Lender hereunder on the date stated in
such notice (which may be the date thereof); and (B) declare all or any part the
Loans and all other Liabilities to be forthwith due and payable and thereupon
the Loans and other Liabilities shall become immediately due and payable (in
whole or in part, as applicable) without further demand, presentment, protest or
notice of any kind; or

 

(ii)            When any Default described in Section 7.1(i) exists (i.e., has
occurred and is continuing), all outstanding Liabilities shall immediately
become due and payable without presentment, demand, protest or notice of any
kind and the Commitment and any other obligations of Lender to extend credit
pursuant to any of the terms hereof shall immediately terminate.

 

7.2          Rights and Remedies Generally. If a Default shall have occurred and
be continuing, Lender may, without any other notice to or demand upon either
Obligor, exercise any rights and remedies under the Financing Documents or at
law or equity, including all remedies provided under the Uniform Commercial
Code. All such rights and remedies shall be cumulative, and non-exclusive, to
the extent permitted by law.

 

7.3         Waiver of Demand. Demand, presentment, protest and notice of
nonpayment are hereby waived by Obligors. Each Obligor also waives the benefit
of all valuation, appraisal and exemption laws.

 



 34 

 

 

7.4          Expenses. Each Obligor, jointly and severally, agrees to pay to
Lender, and any other holder of any Loans outstanding hereunder, all costs and
expense reasonably incurred or paid by Lender or any such holder, including
reasonable attorneys’ fees and court costs, in connection with any Event of
Default or Default by any Obligor hereunder or in connection with the
enforcement of any of the Financing Agreements upon the occurrence of the same
(including all such costs and expenses incurred in connection with any
proceeding under the Bankruptcy Code involving an Obligor as a debtor
thereunder).

 

8.            Miscellaneous.

 

8.1          No Waiver, Cumulative Remedies. No delay or failure on the part of
Lender or on the part of the holder or holders of any of the Liabilities in the
exercise of any power or right under any Financing Agreement shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of Lender and of the holder or holders of any of the Liabilities are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have. Lender’s failure, at any time or times hereafter, to
require strict performance by any Obligor of any provision of this Agreement or
any Financing Agreement shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith. Any suspension
or waiver by Lender of a Default or Event of Default under this Agreement or any
of the other Financing Agreements shall not suspend, waive or affect any other
Default or Event of Default under this Agreement or any of the other Financing
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of each Obligor contained in this
Agreement or any of the other Financing Agreements and no Default or Event of
Default under this Agreement or any of the other Financing Agreements shall be
deemed to have been suspended or waived by Lender unless such suspension or
waiver is in writing signed by an officer of Lender as required hereunder, and
directed to Obligors specifying such suspension or waiver. All Defaults shall
continue until the same are waived by Lender in accordance with the preceding
sentence.

 

8.2          Non-Business Days. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

8.3          Documentary Taxes. Obligors, jointly and severally, agree to pay on
demand any documentary, stamp or similar taxes payable in respect of this
Agreement or any other Financing Agreement, including interest and penalties, in
the event any such taxes are assessed, irrespective of when such assessment is
made and whether or not any credit is then in use or available hereunder.

 

8.4          Survival of Representations. All representations and warranties
made herein or in any other Financing Agreement or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Financing Agreements, and shall continue in full force
and effect with respect to the date as of which they were made as long as Lender
has any Commitment hereunder or any Liabilities remain unpaid hereunder.

 

8.5          Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to Lender of amounts sufficient to protect the yield
of Lender with respect to the Loans, including, but not limited to, Sections
2.10, 8.4 and 8.10, shall survive the termination of this Agreement and the
other Financing Agreements and the payment of the Liabilities.

 



 35 

 

 

8.6          Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except as otherwise expressly provided herein,
any notice required or desired to be served, given or delivered hereunder shall
be in writing, and shall be deemed to have been validly served, given or
delivered (i) when sent after receipt of confirmation or answerback if sent by
telecopy, or other similar facsimile transmission, (ii) one (1) Business Day
after deposited with a reputable overnight courier with all charges prepaid, or
(iii) when delivered, if hand-delivered by messenger, all of which shall be
properly addressed to the party to be notified and sent to the address or number
indicated as follows:

 

If to any Obligor, at:

 

J.V.B. Financial Group, LLC



Cira Center



2929 Arch Street, Suite 1703



Philadelphia, Pennsylvania 19104



Attn: Joseph W. Pooler, Jr.



Email: JPooler@cohenandcompany.com



Fax: (215) 701-8279

 

With a copy to:

 

Duane Morris LLP



30 South 17th Street



Philadelphia, Pennsylvania 19103



Attn: Darrick M. Mix



Email: DMix@duanemorris.com



Fax: (215) 405-2906

 

If to Lender, at:

 

Byline Bank



180 N. LaSalle Street, 18th Floor



Chicago, Illinois 60601



Attn: Scott A. Mier



Fax: (773) 843-7832



Email: smier@bylinebank.com

 

With a copy to:

 

Saul Ewing Arnstein & Lehr LLP



161 N. Clark Street, Suite 4200



Chicago, Illinois 60601



Attention: Erik L. Kantz



Email: erik.kantz@saul.com



Fax: (312) 876-6211

 

(b)          Electronic Communications. Lender and Obligors may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided, that
approval of such procedures may be limited to particular notices or
communications.

 



 36 

 

 

Unless Lender otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor. In no event shall Lender
or any of its respective Affiliates or any of their respective officers,
directors, employees, agents, advisors or representatives have any liability to
any Obligor or any other Person or entity for damages of any kind, including any
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Obligor’s
delivery of any notices, requests, financial statements, financial and other
reports, certificates or other information, materials or communications through
the internet, except to the extent the liability of Lender is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such party’s gross negligence or willful misconduct.

 

(c)          Change of Notice Address. Any party hereto may change its
information for notices and other communications hereunder by notice to the
other parties hereto.

 

8.7          Successors and Assigns; Assignments and Participations. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Obligor assign or otherwise transfer any of its rights or
obligations under any Financing Agreement without the prior written consent of
Lender (and any other attempted assignment or transfer by any party hereto shall
be null and void). Lender may assign and/or otherwise transfer any or all of its
rights or obligations hereunder and may sell one or more participations in the
Loans, in each case, only with the prior written consent of Borrower (which
consent shall not be unreasonably withheld) unless a Default then exists (i.e.,
has occurred and is continuing), in which case such prior written consent of
Borrower shall not be required. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, and participants
(each, a “Participant”) and Related Parties of Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

8.8          Amendments. Any provision of this Agreement or the other Financing
Agreements may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and Lender.

 

8.9          Heading. Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.

 

8.10        Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Obligors, jointly and severally, shall pay
(i) all reasonable out-of-pocket expenses incurred by Lender and its Affiliates
(including the reasonable fees, charges and disbursements of counsel and
paralegals for Lender, whether such counsel and paralegals are employees of
Lender or are separately engaged by Lender), in connection with the analysis,
preparation, negotiation, documentation, execution, delivery and administration
of this Agreement and the other Financing Agreements, or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by Lender (including only the reasonable fees,
charges and disbursements of any counsel for Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Financing Agreements, including its rights under this Section, or
(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 



 37 

 

 

(b)          Indemnification by the Obligors. The Obligors, jointly and
severally, shall indemnify Lender, and each Related Party of Lender (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, penalties, actions,
judgments, and suits of any kind or nature and any and all related costs,
expenses and disbursements (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee (whether direct, indirect, or consequential and whether based on any
federal or state laws or other statutory regulations, including securities,
environmental and commercial laws and regulations, under common law or at
equitable cause or on contract or otherwise) by any third party or by any
Obligor arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Financing Agreement or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby in any manner relating to or
arising out of the Liabilities, this Agreement or any of the other Financing
Agreements, or any act, event or transaction related or attendant thereto, the
agreements of Lender contained herein, the making of the Loans, the incurrence
of any Liabilities, the management of the Loans, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of hazardous materials on or from any property owned or operated by any
Obligor, or any environmental claim related in any way to the any Obligor, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Obligor, and regardless of
whether any Indemnitee is a party thereto, provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Lender, on the one hand, and Obligors, on the other
hand, shall not assert, and each hereby waives, any claim against any the other,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Financing Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, or the use of the proceeds thereof. No party hereto
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Agreements or the transactions contemplated
hereby or thereby.

 

(d)          Payments. All amounts due under this Section shall be payable after
demand therefor.

 

(e)          Survival. The obligations of the Obligors under this Section shall
survive the termination of this Agreement.

 

8.11        Set-off. Each Obligor agrees that Lender and its Affiliates have all
rights of set-off and banker’s lien provided by applicable law (provided Lender
shall only be entitled to exercise such rights upon the occurrence of an Event
of Default). In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence of any
Event of Default, Lender and each subsequent holder of the Loans or any
Liabilities is hereby authorized by the Obligors at any time or from time to
time, without notice to the Obligors or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of any Obligor, whether or not
matured, against and on account of the Liabilities of the Obligors to that
Lender or that subsequent holder under the Financing Agreements, including, but
not limited to, all claims of any nature or description arising out of or
connected with the Financing Agreements, irrespective of whether or not (a) that
Lender or that subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or Note and other amounts due
hereunder shall have become due and payable pursuant to Section 7 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.

 



 38 

 

 

8.12        Governing Law; Jurisdiction; Service; CONFESSION OF JUDGMENT.

 

(a)          Governing Law. This Agreement and the other Financing Agreements
and any claims, controversy or dispute arising out of or relating to this
Agreement or any other Financing Agreement (except, as to any other Financing
Agreement, as expressly set forth therein) shall be governed by, and construed
in accordance with, the law of the State of Illinois.

 

(b)          EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SECTION 8.12(c),
LENDER AND EACH OBLIGOR AGREES THAT ALL DISPUTES BETWEEN THEM ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT,
EQUITY OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED
IN COOK COUNTY, ILLINOIS, AND LENDER AND EACH OBLIGOR WAIVE ANY OBJECTION BASED
ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN,
BUT LENDER AND EACH OBLIGOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF COOK COUNTY, ILLINOIS. EACH
OBLIGOR WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF
THE COURT CONSIDERING THE DISPUTE.

 

(c)          OTHER JURISDICTIONS. EACH OBLIGOR AGREES THAT LENDER SHALL HAVE THE
RIGHT TO PROCEED AGAINST SUCH OBLIGOR OR ITS PROPERTY IN A COURT IN ANY LOCATION
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF LENDER. EACH
OBLIGOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIM IN ANY
PROCEEDING BROUGHT BY LENDER TO REALIZE ON PROPERTY OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF LENDER. EACH OBLIGOR WAIVES ANY OBJECTION THAT IT
MAY HAVE TO THE LOCATION OF THE COURT IN WHICH LENDER HAS COMMENCED A PROCEEDING
DESCRIBED IN THIS SECTION 8.12(c).

 

(d)          SERVICE OF PROCESS. EACH OBLIGOR AND LENDER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF THE COURTS REFERRED TO IN SECTION 8.12 HEREOF IN
ANY SUCH ACTION OR PROCEEDING BY MAILING COPIES OF SUCH SERVICE BY CERTIFIED
MAIL, POSTAGE PREPAID TO EACH OBLIGOR AT ITS ADDRESS SET FORTH IN SECTION 8.6.
NOTHING IN THIS AGREEMENT SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW BUT ANY FAILURE TO RECEIVE SUCH COPY SHALL NOT
AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS.

 



 39 

 

 

(e)          CONFESSION OF JUDGMENT. EACH OBLIGOR IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY-AT-LAW, INCLUDING, WITHOUT LIMITATION, LENDERS’ COUNSEL,
TO APPEAR IN ANY COURT OF RECORD AND TO CONFESS JUDGMENT AGAINST THE OBLIGORS
FOR THE UNPAID AMOUNT OF THE LOANS AND OBLIGATIONS UNDER THIS AGREEMENT AS
EVIDENCED BY AN AFFIDAVIT SIGNED BY AN OFFICER OF LENDER OR HOLDER(S) SETTING
FORTH THE AMOUNT THEN DUE, ATTORNEYS’ FEES PLUS COSTS OF SUIT, AND TO RELEASE
ALL ERRORS, AND WAIVE ALL RIGHTS OF APPEAL. IF A COPY OF THE NOTE, VERIFIED BY
AN AFFIDAVIT, SHALL HAVE BEEN FILED IN THE PROCEEDING, IT WILL NOT BE NECESSARY
TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY. EACH OBLIGOR WAIVES THE RIGHT TO
ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN
EFFECT. NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND POWER TO CONFESS
JUDGMENT WILL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE
SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID; BUT THE POWER WILL
CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS LENDER OR
HOLDER(S) MAY ELECT UNTIL ALL AMOUNTS OWING ON THE NOTE AND UNDER THIS AGREEMENT
HAVE BEEN PAID IN FULL. EACH CREDIT PARTY HEREBY WAIVES AND RELEASES ANY AND ALL
CLAIMS OR CAUSES OF ACTION WHICH IT MIGHT HAVE AGAINST ANY ATTORNEY, INCLUDING,
WITHOUT LIMITATION, LENDERS’ COUNSEL, ACTING UNDER THE TERMS OF AUTHORITY WHICH
THE OBLIGORS HAVE GRANTED HEREIN ARISING OUT OF OR CONNECTED WITH THE CONFESSION
OF JUDGMENT.

 

8.13        Severability of Provisions. Any provision of any Financing Agreement
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Financing Agreements may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Financing
Agreements are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Financing Agreements invalid or
unenforceable.

 

8.14        Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Financing Agreement, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Financing Agreement (“Excess Interest”). If any Excess Interest is
provided for, or is adjudicated to be provided for, herein or in any other
Financing Agreement, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that Lender may
have received hereunder shall, at the option of Lender, be (i) applied as a
credit against the then outstanding principal amount of Liabilities under the
Financing Agreements and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Financing Agreement shall be automatically subject to
reduction to the maximum lawful contract rate allowed under applicable usury
laws (the “Maximum Rate”), and this Agreement and the other Financing Agreements
shall be deemed to have been, and shall be, reformed and modified to reflect
such reduction in the relevant interest rate, and (e) neither the Borrower nor
any guarantor or endorser shall have any action against Lender for any Damages
whatsoever arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Liabilities is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Liabilities shall remain at the Maximum Rate until Lender has
received the amount of interest which Lender would have received during such
period on the Borrower’s Liabilities had the rate of interest not been limited
to the Maximum Rate during such period.

 



 40 

 

 

8.15        Construction. The parties acknowledge and agree that the Financing
Agreements shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Financing Agreements.
The provisions of this Agreement relating to Subsidiaries shall apply only
during such times as the Borrower has one or more Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any other Financing Agreement, the covenants
and agreements contained herein being in addition to and not in substitution for
the covenants and agreements contained in such other Financing Agreements.

 

8.16        USA Patriot Act. Lender hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

8.17        Waiver of Jury Trial. Each of the Obligors and Lender hereby
irrevocably waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in any legal proceeding directly or indirectly
arising out of or relating to this Agreement or any other Financing Agreement or
the transactions contemplated hereby or thereby (whether based on contract, tort
or any other theory). Each party hereto (a) certifies that no representative,
agent or attorney of any other person has represented, expressly or otherwise,
that such other person would not, in the event of litigation, seek to enforce
the foregoing waiver and (b) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the other Financing
Agreements by, among other things, the mutual waivers and certifications in this
Section. A JURY AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

8.18        Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to and will keep such Information confidential),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Financing Agreement or any action or
proceeding relating to this Agreement or any other Financing Agreement or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Obligors and their obligations, this
Agreement or payments hereunder, (g) with the consent of the Obligors or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Lender or any of
its respective Affiliates on a nonconfidential basis from a source other than
the Obligors. For purposes of this Section, “Information” means all information
received from any Obligor or any of their Subsidiaries relating to the Obligors
or any of their Subsidiaries or any of their respective businesses, other than
any such information that is available to Lender on a nonconfidential basis
prior to disclosure by any Obligor or any of their Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



 41 

 

 

8.19        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Financing Agreements, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to Section 3, this Agreement shall become effective when it shall have been
executed by Lender and when Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

8.20        Application of Payments. Notwithstanding any contrary provision
contained in this Agreement or in any of the other Financing Agreements, each
Obligor hereby irrevocably waives the right to direct the application of any and
all payments at any time or times hereafter received by Lender from any Obligor,
and each Obligor hereby irrevocably agrees that Lender shall have the continuing
exclusive right to apply and reapply any and all payments received at any time
or times hereafter against the Liabilities in such manner as Lender may deem
advisable notwithstanding any entry by Lender upon any of its books and records.

 

8.21        Continuing Effect. This Agreement and all of the other Financing
Agreements shall continue in full force and effect so long as any Liabilities
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall be owed to Lender, and (even if there
shall be no Liabilities outstanding) so long as this Agreement has not been
terminated as provided in Section 2.5.

 

8.22        Equitable Relief. Each Obligor recognizes that, in the event such
Obligor fails to cooperate with Lender upon the exercise of remedies hereunder,
any remedy of law may prove to be inadequate relief to Lender.  Therefore, each
Obligor agrees that upon a Default and the exercise of remedies hereunder,
Lender shall be entitled to temporary and permanent injunctive relief with
respect to any such remedies in any such case without the necessity of proving
actual damages and the granting of any such relief shall not preclude Lender
from pursuing any other relief or remedies for such breach.

 

8.23        Eligible Contract Participant Savings Clause. Notwithstanding
anything herein or in any Financing Agreement to the contrary, the obligations
of an Obligor to Lender under this Agreement and the other Financing Agreements
shall not include any obligation to pay or perform the obligations of another
Person under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act if and only
to the extent that the guarantee of such Obligor of, or the grant by such
Obligor of a security interest to secure, such obligation is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Obligor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Obligor or the grant of such security interest becomes effective with respect to
such obligation.

 



 42 

 

 

IN WITNESS WHEREOF, this Loan Agreement has been duly executed as of the day and
year first above written.

 

 

  Borrower:    

 

J.V.B. FINANCIAL GROUP, LLC

By: J.V.B. Financial

Group Holdings, LP, its Member

By: C&Co/PrinceRidge Partners LLC, its General Partner

By: Cohen & Company, LLC, its Member



          By: /s/ Douglas Listman   Name: Douglas Listman   Title: Chief
Financial Officer       Corporate Guarantors:    

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP

By: C&Co/PrinceRidge Partners LLC, its General Partner

By: Cohen & Company, LLC, its Member



          By: /s/ Joseph W. Pooler, Jr.   Name: Joseph W. Pooler, Jr.   Title:
Executive Vice President and Chief Financial Officer           COHEN & COMPANY,
LLC           By: /s/ Joseph W. Pooler, Jr.   Name: Joseph W. Pooler, Jr.  
Title: Executive Vice President and Chief Financial Officer       COHEN &
COMPANY INC.           By: /s/ Joseph W. Pooler, Jr.   Name: Joseph W.
Pooler, Jr.   Title: Executive Vice President and Chief Financial Officer      
C&CO:       C&CO/PRINCERIDGE PARTNERS LLC   By: Cohen & Company, LLC, its
Member                  By: /s/ Joseph W. Pooler, Jr.   Name: Joseph W.
Pooler, Jr.   Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Loan Agreement]

 



  

 

 

  Lender:      

BYLINE BANK







          By: /s/ Scott A Mier   Name: Scott A. Mier   Title: Senior Vice
President

 

[Signature Page to Loan Agreement]  



  

 



 

ANNEX I

 

Conditions to Initial Extension of Credit

 

The obligation of Lender to make the initial advance and each other advance on
the Loans is subject to the following conditions:

 

1.           Documents. Lender shall have received on or before the Closing Date
all of the following, in form and substance satisfactory to Lender and, where
applicable, in sufficient counterparts, duly executed by all parties thereto:

 

a.            Loan Agreement. This Agreement, including all schedules thereto,
executed by each Obligor in favor of Lender.

 

b.            Note. The Note, executed by Borrower in favor of Lender.

 

c.            Guaranties. Each Guaranty, executed by Parent, Holdings LP and
Operating LLC in favor of Lender.

 

d.            Security Agreement. Security Agreement, including all schedules
thereto, executed by Holdings LP in favor of Lender.

 

e.            Collateral Account. Agreements relating to the Collateral
Account(s), executed by the appropriate Corporate Guarantor in favor of Lender.

 

f.            FINRA Loan Facility. All deliveries required under the FINRA Loan
Facility.

 

g.            Officer Certificate; Resolutions; Incumbency. A certificate of
Member, Manager or appropriate officer of Borrower certifying:

 

i.            the articles of organization, and all amendments thereto,
certified, as of a recent date, by the Secretary of State of the State of
Delaware, with a copy thereof attached to such certificate;

 

ii.           the operating agreement, and all amendments thereto, with a copy
thereof attached to such certificate;

 

iii.          the names and true signatures of the officers of the Borrower
authorized to execute, deliver and perform the Agreement and all other Financing
Agreements to be delivered under the Agreement; and

 

iv.           a copy of the written consent of the member(s), manager(s) or
other appropriate governing body of Borrower, approving and authorizing the
execution, delivery and performance by Borrower of the Agreement and the other
Financing Agreements to be executed or delivered by Borrower.

 





 

 

h.            Officer Certificate; Resolutions; Incumbency. A certificate of the
General Partner, Member, Manager or appropriate officer of each Corporate
Guarantor certifying:

 

i.            the certificate, articles of organization or articles of
incorporation, and all amendments thereto, certified, as of a recent date, by
the Secretary of State of the State of such entity’s formation or incorporation,
with a copy thereof attached to such certificate;

 

ii.            the partnership agreement, operating agreement or bylaws, and all
amendments thereto, with a copy thereof attached to such certificate;

 

iii.           the names and true signatures of the officers of the Corporate
Guarantor authorized to execute, deliver and perform the Agreement and all other
Financing Agreements to be delivered under the Agreement; and

 

iv.            a copy of the written consent of the general partner, member(s),
manager(s), board of directors or other appropriate governing body of the
Corporate Guarantor, approving and authorizing the execution, delivery and
performance by the Corporate Guarantor of the Agreement, the Guaranty and the
other Financing Agreements to be executed or delivered by it hereunder.

 

i.             Organization Documents and Good Standing. A good standing
certificate, as of a recent date, for each Obligor from the Secretary of State
of the state of organization and each state where such Obligor is qualified to
do business as a foreign entity.

 

j.              Legal Opinion. An opinion of counsel to Obligors, addressed to
Lender, in form and substance satisfactory to Lender.

 

k.             Money Transfer Instructions. Written money transfer instructions
addressed to Lender and executed by Obligors, together with such other related
money transfer authorizations as Lender may have requested.

 

l.              Insurance Certificates. Evidence of insurance coverage
(including, but not limited to, comprehensive general liability, hazard,
property and business interruption insurance) with respect to Obligors’
properties as required by Lender under the Agreement and the Security Agreement,
in each case as provided herein and therein.

 

m.            Other Documents. The other documents listed on any document
checklist and such other approvals, opinions, documents, agreement, instruments
or materials as Lender may request.

 

2.             Additional Conditions. The satisfaction of the following
additional conditions precedent on or before the Closing Date, in a manner, form
and substance satisfactory to Lender:

 

a.              Payment of Fees. Obligors shall have paid all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Closing Date,
together with all attorneys’ fees and expenses of Lender, including, but not
limited to, Lender’s commitment fee.

 

b.              Use of Proceeds. The Borrower shall use the proceeds of the
Loans for working capital and general liquidity of the Borrower.

 

c.              Due Diligence. Evidence of completion to the satisfaction of
Lender of such investigations, reviews and audits with respect to Obligors and
the transactions contemplated by the Financing Agreements as Lender may deem
appropriate.

 

d.              Tangible Net Worth at Closing. The Borrower shall have a
Tangible Net Worth of at least Eighty Eight Million Dollars ($88,000,000) on the
Closing Date.

 



Annex I, Pg. 2

 

 

e.           DGC Investment Agreement. The Indebtedness under the DGC Investment
Agreement shall be repaid prior to the Closing Date.

 

f.            CBF Investment Agreement. The CBF Investment Agreement shall be
amended to state that no put or call options may be exercised on the facilities
prior to January 1, 2021, and that any principal repayment shall be subject to
the conditions of Section 6.17 of this Agreement, in a form acceptable to the
Lender.

 

g.            EBC Debt. The EBC Debt shall be extended to at least September 25,
2021.

 

h.            Financial Reports. Borrower shall have delivered its July,
August and, if available, September 2020 Focus Reports, and Parent shall have
filed its June 30, 2020 10-Q.

 

C.           Non-Waiver of Rights. By making the initial advance and each
subsequent advance of the Loans, Lender does not thereby waive any breach of
misrepresentation of any representation or warranty made by Obligor under the
Agreement or under any other Financing Agreement and any claims and rights of
Lender resulting from any such breach or misrepresentation by Obligor are
specifically reserved by Lender.

 

 

Annex I, Pg. 3

 





EXHIBIT A

 

REVOLVING NOTE

 

$7,500,000.00 Chicago, Illinois
 October 28, 2020

 

FOR VALUE RECEIVED, the undersigned, J.V.B. FINANCIAL GROUP, LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to the order of BYLINE BANK (“Lender”), on or before October 28, 2022, in
accordance with the provisions of the Loan Agreement dated as of October 28,
2020, by and among Borrower, J.V.B. Financial Group Holdings, LP, a Delaware
limited partnership, C&CO/PrinceRidge Partners LLC, a Delaware limited liability
company, Cohen & Company, LLC, a Delaware limited liability company, Cohen &
Company Inc., a Maryland corporation, and Lender (as amended, modified or
supplemented from time to time, the “Loan Agreement”), in lawful money of the
United States of America and in immediately available funds, the maximum sum
available of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000.00) or such
lesser sum outstanding from time to time as is indicated on the Lender’s records
and in accordance with the terms and conditions of the Loan Agreement. All terms
which are capitalized and used in this Note (which are not otherwise
specifically defined herein) and which are defined in the Loan Agreement shall
be used in this Note as defined in the Loan Agreement.

 

Borrower further promises to pay at said office principal and interest on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Loan Agreement. Interest shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.

 

If any payment hereunder becomes due and payable on a day other than a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and interest shall be payable thereon during such extension at the applicable
rate specified in the Loan Agreement.

 

Notwithstanding any provision to the contrary contained herein or in the Loan
Agreement, no such provision shall require the payment or permit the collection
of any amount of interest in excess of the maximum amount of interest permitted
by applicable law to be charged for the use or detention, or the forbearance in
the collection, of all or any portion of the Loans or other obligations
outstanding under this Note (“Excess Interest”). Borrower will not be obligated
to pay any Excess Interest and any Excess Interest that is paid or collected
will be returned or credited to Borrower as provided under the Loan Agreement.

 

Upon the occurrence and during the continuance of a Default, or as otherwise
provided in the Loan Agreement, this Note may, as provided in the Loan
Agreement, and without prior demand, notice or legal process of any kind (except
as otherwise expressly required in the Loan Agreement) (a) be declared, and
thereupon immediately shall become, due and payable, or (b) become automatically
due and payable. Without limiting the forgoing, this Note shall be immediately
due and payable upon the Termination Date.

 

Borrower, and all endorsers and other persons obligated hereon, hereby waives
presentment, demand, protest, notice of demand, notice of protest and notice of
nonpayment and agree to pay all costs of collection, including attorneys’ fees
and expenses in accordance with the terms and conditions of the Loan Agreement.

 



A-1

 

 

This Note is secured by, and entitled to the benefits of, the Financing
Agreements, including, but not limited to, one or more Guaranties and a Security
Agreement executed by certain Guarantors from time to time. Reference is made to
such Security Agreement for a statement concerning the collateral subject to
such Security Agreement and terms and conditions governing the collateral
security for the obligations of Borrower hereunder, and reference is made to
such Guaranties for statements concerning the terms and conditions governing
such guaranty of the obligations of Borrower hereunder.

 

This Note has been delivered at and shall be deemed to have been made at
Chicago, Illinois and shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Illinois. Whenever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

 

Whenever in this Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and permitted assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for Borrower.

 

[SIGNATURE PAGE FOLLOWS]

 



A-2

 

 

IN WITNESS WHEREOF, this Revolving Note has been executed as of the date first
set forth above.

 

  J.V.B. FINANCIAL GROUP, LLC         By:           Name:   Title:  

 

A-3

 

 

EXHIBIT B

 

Form of Compliance Certificate

 

[__], 2020

 

Byline Bank

180 N. LaSalle Street, 3rd Floor

Chicago, Illinois 60601

Attention:                           Scott A. Mier

Electronic Mail:                 smier@bylinebank.com

Fax:                                    (773) 843-7832

Confirmation:                    (312) 396-4445

 

Ladies and Gentlemen:

 

The undersigned, J.V.B. FINANCIAL GROUP, LLC (“Borrower”), and each of the other
Obligors under that certain Loan Agreement dated as of October 28, 2020 (as
amended, modified or supplemented from time to time, the “Loan Agreement”),
among Borrower, Obligors and Byline Bank (“Lender”), pursuant to
Section 5.2(a) of the Loan Agreement, hereby deliver this Compliance
Certificate. Terms used but not otherwise defined herein are used herein as
defined in the Loan Agreement.

 

Borrower hereby certifies and warrants to Lender that the following is a true
and complete computation for the Borrower of the following ratios and/or
financial restrictions contained in Section 6.16 of the Loan Agreement (each of
the line items to be computed in accordance with the provisions more
particularly set forth in the Loan Agreement):

 

Covenant

 

Compliance Level Actual

Section 6.16(a)

 

Tangible Net Worth

 

 

 

[$88,000,000 / $80,000,000 /
$85,000,000]

 

 

 

$_____________________

Section 6.16(b)

 

Excess Net Capital

 

 

 

Minimum $40,000,000

 

 

$_____________________

 

Each Obligor further certifies to Lender that:

 

(a)           Schedule 4.5 attached hereto sets forth the updated status of any
litigation required to be disclosed under Section 5.3(c) and/or
Section 5.3(d) of the Loan Agreement

 

(b)           Schedule 4.18 attached hereto sets forth as of the date hereof all
of such Obligor’s deposit and remittance accounts, as well as any other deposit,
operating, prime brokerage, investment, custodial or accounts of any kind
whatsoever currently maintained by Obligors, including, without limitation those
described in Section 5.11 of the Loan Agreement.

 

(c)            Such Obligor is in compliance with Section 6.2 of the Loan
Agreement and, without limiting the foregoing, has not incurred, created,
assumed, become liable in any manner with respect to, or permitted to exist, any
Indebtedness except as permitted by such Section 6.2.

 

(d)             No Default or Event of Default has occurred or is continuing.

 

[SIGNATURE PAGE FOLLOWS]

  

Compliance Certificate, Pg. 2

 

 

IN WITNESS WHEREOF, each Obligor has caused this Compliance Certificate to be
executed and delivered by its duly authorized officer on the date first set
forth above.

 

  J.V.B. FINANCIAL GROUP, LLC   By: J.V.B. Financial Group Holdings, LP, its
Member   By: C&Co/PrinceRidge Partners LLC, its General Partner   By: Cohen &
Company, LLC, its Member       By:     Name:   Title:       J.V.B. FINANCIAL
GROUP HOLDINGS, LP   By: C&Co/PrinceRidge Partners LLC, its General Partner  
By: Cohen & Company, LLC, its Member       By:     Name:   Title:        
COHEN & COMPANY, LLC       By:     Name:   Title:         COHEN & COMPANY INC.  
    By:     Name:   Title:         C&CO/PRINCERIDGE PARTNERS LLC   By: Cohen &
Company, LLC, its Member       By:     Name:   Title:  

 

[Signature Page to Compliance Certificate]

 



 

 

 

DISCLOSURE SCHEDULES

 

TO

 

LOAN AGREEMENT

 

among

 

J.V.B. FINANCIAL GROUP, LLC, as Borrower,

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP, as Corporate Guarantor,

 

C&CO/PRINCERIDGE PARTNERS LLC, as general partner of
J.V.B. Financial Group Holdings, LP,

 

COHEN & COMPANY, LLC, as Corporate Guarantor,

 

COHEN & COMPANY INC., as Corporate Guarantor,

 

and

 

BYLINE BANK

 

October 28, 2020

 

These disclosure schedules (these “Disclosure Schedules”) are being delivered
pursuant to the Loan Agreement (the “Loan Agreement”), dated as of October 28,
2020, by and among J.V.B. Financial Group, LLC, a Delaware limited liability
company (“Borrower”), J.V.B. Financial Group Holdings, LP, a Delaware limited
partnership (“Holdings LP”), C&Co/PrinceRidge Partners LLC, a Delaware limited
liability company (“C&CO”), Cohen & Company, LLC, a Delaware limited liability
company (“Operating LLC”), Cohen & Company Inc., a Maryland corporation
(“Parent”) and together with Holdings LP and Operating LLC, each a “Corporate
Guarantor” and collectively, the “Corporate Guarantors”, and the Corporate
Guarantors together with the Borrower and C&CO, each an “Obligor” and
collectively, the “Obligors”), and Byline Bank (“Lender”). Capitalized terms
used but not defined herein shall have the same meanings given them in the Loan
Agreement.

 

These Disclosure Schedules are arranged in sections corresponding to the
numbered and lettered sections and subsections contained in the Loan Agreement,
and the disclosures in any section or subsection of these Disclosure Schedules
shall qualify other sections and subsections of the Loan Agreement. Disclosure
of any information or document in these Disclosure Schedules is not a statement
or admission that it is material or required to be disclosed herein. The
descriptive headings in these Disclosure Schedules are inserted for convenience
of reference only and are not intended to be part of, or to affect the meaning,
construction or interpretation of, these Disclosure Schedules or the Loan
Agreement.

 

No disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
and no disclosure in these Disclosure Schedules constitutes an admission of any
liability or obligation of Borrower, Holdings LP, C&CO, Operating LLC, Parent
or Lender to any third party nor an admission against interests of Borrower,
Holdings LP, C&CO, Operating LLC, Parent or Lender to any third party.

 



 

 

 

Schedule 4.2 – Equity Interests of Each Obligor

 

As of Closing Date, all of the issued and outstanding Equity Interests of each
Obligor are owned by the Persons and in the amounts set forth in this Schedule
4.2.

 

Obligor Type of Outstanding Equity Interests Holders of such Equity Interests
Borrower Limited Partnership Interests Holdings LP (100%) Holdings LP Limited
Partnership Interests

Operating LLC (99%)

C&CO (1%)

C&CO Membership Interests Operating LLC (100%) Operating LLC Units of Membership
Interests: 41,745,895 issued and outstanding as of the date of these Disclosure
Schedules (of which, 2,783,080 are restricted units).   

Parent: 10,934,184 units

Daniel G. Cohen and controlled affiliates: 20,859,355 units

The DGC Family Fintech Trust: 9,880,268 units

Linda Koster: 72,088 units

Parent

Common Stock: 1,379,985 shares issued and outstanding as of the date of these
Disclosure Schedules

 

Series E Voting Non-Convertible: Preferred Stock 4,983,557 shares issued and
outstanding as of the date of these Disclosure Schedules

 

Series F Voting Non-Convertible: Preferred Stock 22,429,541 shares issued and
outstanding as of the date of these Disclosure Schedules

 

 

Common Stock:

 

·     Daniel G. Cohen, directly or indirectly owns 222,853 of Parent’s
outstanding shares of common stock.

·     Public shareholders (including certain of Parent’s officers and directors)
own the remaining shares of the Company’s common stock.

 

Series E Voting Non-Convertible Preferred Stock:

 

·     Daniel G. Cohen is the indirect owner of 4,983,557 shares of Series E
Voting Non-Convertible Preferred Stock, representing 100% of the issued and
outstanding Series E Voting Non-Convertible Preferred Stock.

 

Series F Voting Non-Convertible Preferred Stock:

 

·     Of the 22,429,541 shares of the Series F Voting Non-Convertible Preferred
Stock issued and outstanding, 12,549,273 shares are owned by Daniel G. Cohen
directly, and 9,880,268 shares were owned by The DGC Family Fintech Trust, a
trust established by Daniel G. Cohen.

 



 

 

 

Schedule 4.5 – Litigation

 

From Legal & Regulatory Proceeding Section in latest 10-Q filing:

 

The Company’s U.S. broker-dealer subsidiary, J.V.B. Financial Group, LLC is a
party to litigation commenced on August 7, 2019, in the Supreme Court of the
State of New York under the caption VA Management, LP v. Odeon Capital Group
LLC; Janney Montgomery Scott LLC; C&Co/PrinceRidge LLC; and JVB Financial Group
LLC. The plaintiff, VA Management, LP (f/k/a Visium Asset Management, LP)
(“Visium”), alleges that the defendants, as third party broker-dealers, aided
and abetted Visium’s portfolio managers’ breaches of their fiduciary duties by
assisting in carrying out a fraudulent “mismarking scheme.” Visium is seeking in
excess of $1 billion in damages from the defendants including disgorgement of
the compensation paid to Visium’s portfolio managers, restitution of and damages
for the investigative and legal fees, administrative wind down costs, and
regulatory penalties paid by Visium as a result of the “mismarking scheme,”
direct and consequential damages for the destruction of Visium’s business,
including lost profits and lost enterprise value, and attorneys’ fees and costs.
JVB and the other defendants filed a motion to dismiss the complaint in lieu of
an answer on October 16, 2019. Visium’s response to the motion was due on
November 15, 2019 and JVB filed a reply brief on November 26, 2019. On April 29,
2020, the Court issued a ruling denying the motions to dismiss filed by each of
the defendants. JVB and the other defendants filed an appeal on one of the
grounds for dismissal on July 14, 2020. On May 20, 2020, JVB filed a Notice of
Appeal with the Appellate Division of the Supreme Court, First Department. On
July 13, 2020, JVB filed a brief in support of its appeal. While the appeal is
pending, discovery in the underlying case is proceeding The Company intends to
defend the action vigorously.

 



 

 

 

Schedule 4.13 – Subsidiaries

 

No Obligor has any Subsidiary or Equity Interests in any other Person, except as
listed on this Schedule 4.13.

 



Subsidiaries of Obligors:       J.V.B. Financial Group, LLC None     J.V.B.
Financial Group Holdings, LP J.V.B. Financial Group, LLC   COOF Asset
Acquisition, LLC     C&Co/Princeridge Partners LLC J.V.B. Financial Group
Holdings, LP (1%)     Cohen & Company Inc. Cohen & Company, LLC (28.5% economic;
51% voting)   Alesco Capital Trust I   Sunset Financial Statutory Trust I    
Cohen & Company, LLC J.V.B. Financial Group Holdings, LP (99%)   Alesco
Holdings, Ltd. (30%)   C&Co/Princeridge Partners LLC   CIRA SCM, LLC   Cohen &
Compagnie   Cohen & Company Financial (Europe) Limited   Cohen & Company
Financial Limited   Cohen & Company Financial Management, LLC   Cohen & Company
Management, LLC   Cohen Legacy, LLC   Cohen NRE, LLC   Cohen Principal
Investing, LLC   Dekania Capital Management, LLC   Dekania Investors, LLC  
Dioptra Advisors II, LLC (69.2%)   Dioptra Advisors, LLC (59.8%)   Foundation
View Capital Management, LLC   Foundation View CLO Opportunities GP LLC  
Insurance Acquisition Corp. (26.53%)   Insurance Acquisition Corp. II (26.53%)  
Insurance Acquisition Sponsor II, LLC (0.2%)   Insurance Acquisition Sponsor,
LLC (32.7%)   NRE Management, LLC   SMI 2018, LLC (3%)   Vellar Opportunities GP
LLC (33.4%)   Vellar Special Opportunities GP LLC   ViaNova Capital Group LLC

 

Note: Unless percentage ownership is indicated in table above, it is 100%.

 



 

 

 

Schedule 4.18 – Deposit and Other Accounts

 

Schedule 4.18 sets forth as of the Closing Date all of the Obligors’ deposit and
remittance accounts, as well as any other deposit, operating, prime brokerage,
investment, custodial or accounts of any kind whatsoever currently maintained by
such Obligor.

 

Permitted Non-Byline-Bank-Bank Accounts per Section 5.11 as of Closing Date:

 

Account Name  Account Number  Bank Alesco Financial Trust  367564390  TD Bank NA
Cohen & Company Financial Management LLC  466313574  TD Bank NA J.V.B. Financial
Group, other entities brokerage accounts  Various  Pershing, LLC J.V.B.
Financial Group  GCF Repo Clearing  Bank of New York Mellon Insurance
Acquisition Corporation  1980004596  Fifth Third Commercial Bank Insurance
Acquisition Sponsor LLC  1980005290  Fifth Third Commercial Bank Dioptra
Advisers LLC  1980005274  Fifth Third Commercial Bank Insurance Acquisition Corp
II  7243277105  Fifth Third Commercial Bank Insurance Acquisition Sponsor LLC
II  7243277113  Fifth Third Commercial Bank INSU PIPE Sponsor, LLC  7243296162 
Fifth Third Commercial Bank Diopatra Advisors II  7244481094  Fifth Third
Commercial Bank

 

Accounts to be Switched to Byline Bank within 90 Days After Closing Date:

 

Account Name  Account Number  Bank Cohen & Company Inc.  1980004200  Fifth Third
Commercial Bank Dekania Capital Management LLC  1980004693  Fifth Third
Commercial Bank Dekania Investors LLC  1980004197  Fifth Third Commercial Bank
J.V.B. Financial Group LLC  1980004219  Fifth Third Commercial Bank J.V.B.
Financial Group LLC  1980004340  Fifth Third Commercial Bank J.V.B. Financial
Group LLC  1980004847  Fifth Third Commercial Bank Cohen & Company
LLC-Concentration Account  1980004227  Fifth Third Commercial Bank Cohen &
Company LLC-Payroll Account  1980004235  Fifth Third Commercial Bank Cohen &
Company LLC-FSA Account  1980004243  Fifth Third Commercial Bank Cohen & Company
LLC-Money Market Account  1980004251  Fifth Third Commercial Bank Cohen &
Company, LLC-Sub Collateral Account  1980004359  Fifth Third Commercial Bank
Cohen & Company, LLC-Euro Account  62219800042270201  Fifth Third Commercial
Bank

 



 

 

 

Schedule 6.1 – Permitted Liens

 

UCC Copier Leases.

 

Certain Leasehold Improvements related to various office locations.

 



 

 

 

Schedule 6.2 – Indebtedness

 

Indebtedness of Obligors:

 

  J.V.B. FINANCIAL GROUP, LLC

None

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP

 

None

C&CO/PRINCERIDGE PARTNERS LLC

 

None

COHEN & COMPANY, LLC

 

Convertible Senior Secured Promissory Note, DGC Family Fintech Trust LLC
($15,000,000)

Redeemable Financial Instrument, JKD Capital Partners I LTD. ($7,957,057)

Redeemable Financial Instrument, Cohen Bros. Financial LLC ($4,000,000)

Senior Promissory Note, JKD Capital Partners I LTD ($2,250,000)

Senior Promissory Note, RN Capital Solutions LLC ($2,250,000)

CARES Act Paycheck Protection Program Loan ($2,165,600)

 

COHEN & COMPANY INC.

Alesco Capital Trust I ($28,995,000)

Sunset Financial Statutory Trust I ($20,619,000)

Senior Promissory Note, EBC Family Trust ($2,400,000) 

 



 

 

 

Schedule 6.6 – Transactions with Affiliates

 

Paymaster Agreement between Cohen & Company, LLC and J.V.B. Financial Group, LLC
dated 10/17/14.

 

Fifth Amended and Restated Expense Sharing Agreement, with Addendums, among
J.V.B. Financial Group, LLC; J.V.B. Financial Group Holdings, LP; and Cohen &
Company, LLC dated 10/15/14, 1/1/17, 1/1/18, 1/1/19.

 

Line of Credit Agreement between J.V.B. Financial Group, LLC and Cohen &
Company, LLC dated 5/1/15.

 

$3.0 Million Promissory Note between J.V.B. Financial Group, LLC and Dekania
Capital Management, LLC dated 8/15/18.

 

$3.5 Million Promissory Note between J.V.B. Financial Group, LLC and Cohen &
Company, LLC dated 3/15/19.

 

Permitted distributions under Section 6.9.

 



 

 

 

Schedule 6.8 – Contingent Obligations

 

None.

 



 

 

 

Schedule 6.9 – Restricted Payments

 

None.

 



 

 

 

Schedule 6.10 – Change in Business

 

None.

 



 

 

 

Schedule 6.11 – Change in Structure

 

Permitted repurchases of Cohen & Company Inc. common stock.

 

Equity compensation for officers, directors, and key employees.

 

Conversion shares related to outstanding Convertible Senior Promissory Note.

 



 

 

 

Schedule 6.15 – Management or Consulting Agreements

 

Paymaster Agreement between Cohen & Company, LLC and J.V.B. Financial Group, LLC
dated 10/17/14.

 

Fifth Amended and Restated Expense Sharing Agreement, with Addendums, among
J.V.B. Financial Group, LLC; J.V.B. Financial Group Holdings, LP; and Cohen &
Company, LLC dated 10/15/14, 1/1/17, 1/1/18, 1/1/19.

 



 

 